Exhibit 10.39

--------------------------------------------------------------------------------

LOAN AGREEMENT

 

Dated as of August 19, 2004

 

Between

 

HH FP PORTFOLIO LLC,

as Borrower

 

and

 

JPMORGAN CHASE BANK,

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

I.

   DEFINITIONS; PRINCIPLES OF CONSTRUCTION          

    Section 1.1.

  

    Definitions.

   1     

    Section 1.2.

  

    Principles of Construction.

   23

II.

   GENERAL TERMS          

    Section 2.1.

  

    Loan Commitment; Disbursement to Borrower.

   23     

    Section 2.2.

  

    Interest Rate.

   23     

    Section 2.3.

  

    Loan Payment.

   24     

    Section 2.4.

  

    Prepayments.

   25     

    Section 2.5.

  

    Defeasance.

   26     

    Section 2.6.

  

    Release of Property.

   28     

    Section 2.7.

  

    Cash Management.

   33

III.

   CONDITIONS PRECEDENT          

    Section 3.1.

  

    Conditions Precedent to Closing.

   35

IV.

   REPRESENTATIONS AND WARRANTIES          

    Section 4.1.

  

    Borrower Representations.

   38     

    Section 4.2.

  

    Survival of Representations.

   47

V.

   BORROWER COVENANTS          

    Section 5.1.

  

    Affirmative Covenants.

   48     

    Section 5.2.

  

    Negative Covenants.

   59

VI.

   INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS          

    Section 6.1.

  

    Insurance.

   65     

    Section 6.2.

  

    Casualty.

   69     

    Section 6.3.

  

    Condemnation.

   70     

    Section 6.4.

  

    Restoration.

   70

VII.

   RESERVE FUNDS          

    Section 7.1.

  

    Required Repair Funds.

   74     

    Section 7.2.

  

    Tax and Insurance Escrow Fund.

   76     

    Section 7.3.

  

    Replacements and Replacement Reserve.

   77     

    Section 7.4.

  

    Excess Cash Flow Escrow Fund.

   77     

    Section 7.5.

  

    Reserve Funds, Generally.

   78

VIII.

   DEFAULTS          

    Section 8.1.

  

    Event of Default.

   79

 

-i-



--------------------------------------------------------------------------------

    

    Section 8.2.

  

    Remedies.

   81

IX.

   SPECIAL PROVISIONS               Section 9.1.        Sale of Notes and
Securitization.    83          Section 9.2.        Securitization
Indemnification.    85          Section 9.3.        Intentionally Omitted.    88
         Section 9.4.        Exculpation.    88          Section 9.5.   
    Matters Concerning Manager.    89          Section 9.6.        Matters
Concerning Franchisor.    90          Section 9.7.        Servicer.    90

X.

   MISCELLANEOUS               Section 10.1.        Survival.    90     
    Section 10.2.        Lender’s Discretion.    90          Section 10.3.   
    Governing Law.    90          Section 10.4.        Modification, Waiver in
Writing.    92          Section 10.5.        Delay Not a Waiver.    92     
    Section 10.6.        Notices.    92          Section 10.7.        Trial by
Jury.    93          Section 10.8.        Headings.    93          Section 10.9.
       Severability.    93          Section 10.10.        Preferences.    94  
       Section 10.11.        Waiver of Notice.    94          Section 10.12.   
    Remedies of Borrower.    94          Section 10.13.        Expenses;
Indemnity.    94          Section 10.14.        Schedules Incorporated.    95  
       Section 10.15.        Offsets, Counterclaims and Defenses.    96     
    Section 10.16.        No Joint Venture or Partnership; No Third Party
Beneficiaries.    96          Section 10.17.        Publicity.    96     
    Section 10.18.        Cross-Default; Cross-Collateralization; Waiver of
Marshalling of Assets.    96          Section 10.19.        Waiver of
Counterclaim.    97          Section 10.20.        Conflict; Construction of
Documents; Reliance.    97          Section 10.21.        Brokers and Financial
Advisors.    97          Section 10.22.        Prior Agreements.    98     
    Section 10.23.        Counterparts.    98

 

-ii-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I

   -    Properties – Release Amounts

Schedule II

   -    Rent Roll

Schedule III

   -    Required Repairs – Deadlines for Completion

Schedule IV

   -    Organizational Structure

Schedule V

   -    Environmental Reports

Schedule VI

   -    Franchise Agreements

Schedule VII

   -    Management Agreements

Schedule VIII

   -    Out Parcel

Schedule IX

   -    Liquor Licenses

Schedule X

   -    Assignments of Management Agreement

Schedule XI

   -    Lockbox Agreements

Schedule XII

   -    Physical Conditions Reports



 

-iii-



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of August 19, 2004 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between JPMORGAN CHASE BANK, a New York banking corporation,
having an address at 270 Park Avenue, New York, New York 10017 (“Lender”) HH FP
PORTFOLIO LLC, a Delaware limited liability company, having its principal place
of business at 8405 Greensboro Drive, Suite 500, McLean, Virginia 22102
(“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

 

“Acquired Property” shall have the meaning set forth in Section 5.1.11(f)(i)
hereof.

 

“Acquired Property Statements” shall have the meaning set forth in Section
5.1.11(f)(i) hereof.

 

“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(c) hereof.

 

“Adjusted Release Amount” shall mean, for each Individual Property, one hundred
twenty-five percent (125%) of the applicable Release Amount for such Individual
Property.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Loans” shall mean a loan made by Lender to an Affiliate of Borrower,
Operating Lessee or any Guarantor.



--------------------------------------------------------------------------------

“Affiliated Manager” shall mean any Manager in which Borrower, Principal,
Operating Lessee or any Guarantor has, directly or indirectly, any legal,
beneficial or economic interest.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for each of the Properties prepared by or on behalf of Borrower
for the applicable Fiscal Year or other period.

 

“Applicable Interest Rate” shall mean a rate of six and seven ten-thousandths
percent (6.0007%) per annum.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

 

“Assignment of Leases” shall mean, with respect to each Individual Property,
that certain first priority Assignment of Leases and Rents, dated as of the date
hereof, from Borrower and Operating Lessee, collectively, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of such Individual Property as security for the Loan, as
the same may be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time.

 

“Assignment of Management Agreement” shall mean, with respect to each Management
Agreement, that certain assignment of management agreement more specifically
identified on Schedule X attached hereto, each dated as of the date hereof, as
the same may be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation with respect to all or any part of any Individual
Property.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition from any Person; (d) such Person
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for such Person or any portion of
any Individual Property; or (e) such Person making an assignment for the benefit
of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability generally to pay its debts as they become due.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

 

-2-



--------------------------------------------------------------------------------

“Basic Carrying Costs” shall mean, for any period, with respect to each
Individual Property, the sum of the following costs associated with such
Individual Property for such period: (a) Taxes, (b) Other Charges and (c)
Insurance Premiums.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York are not open for business.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs, leasing commissions and
tenant improvements).

 

“Cash Flow Threshold” shall mean $14,876,448.00.

 

“Cash Flow Trigger Cure” shall mean Net Cash Flow for the Properties has been in
excess of the Cash Flow Threshold for the Properties for three (3) consecutive
months.

 

“Cash Flow Trigger Event” shall mean that the Net Cash Flow of the Properties
for the preceding twelve (12) month period is less than the Cash Flow Threshold.

 

“Cash Flow Trigger Period” shall mean the period commencing on the occurrence of
a Cash Flow Trigger Event and continuing until the occurrence of a Cash Flow
Trigger Cure.

 

“Cash Management Account” shall have the meaning set forth in Section 2.7.2(a)
hereof.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Operating Lessee, Mezzanine
Borrower, Mezzanine Lender and Lender, and acknowledged by the Crestline
Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

-3-



--------------------------------------------------------------------------------

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

 

“Covered Disclosure Information” shall have the meaning set forth in Section 9.2
(b) hereof.

 

“Crestline Manager” shall mean Crestline Hotels & Resorts, Inc., a Delaware
corporation.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including the Yield Maintenance Premium) due to
Lender in respect of the Loan under the Note, this Agreement, the Mortgages and
the other Loan Documents.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note.

 

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

 

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts) for such period as set forth in the financial statements required
hereunder; and

 

(b) the denominator is the aggregate amount of principal and interest due and
payable for such period on (i) the Note or, in the event a Defeasance Event has
occurred, the Undefeased Note, and (ii) the Mezzanine Note.

 

“Decorative Changes” shall mean any alterations or change to the Improvements
that are made primarily for decorative or cosmetic purposes (e.g., painting,
wallpapering, carpeting, FF&E etc.) that: (a) will not have a Material Adverse
Effect, and (b) do not affect or involve any structural component of any
Improvements, any utility or HVAC system contained in any Improvements or the
exterior of any building constituting a part of any Improvements.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

-4-



--------------------------------------------------------------------------------

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Applicable Interest Rate.

 

“Defeasance Date” shall have the meaning set forth in Section 2.5.1(a)(i)
hereof.

 

“Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Note or the Defeased Note, as applicable, the Yield Maintenance
Premium and any costs and expenses incurred or to be incurred in the purchase of
U.S. Obligations necessary to meet the Scheduled Defeasance Payments.

 

“Defeasance Event” shall have the meaning set forth in Section 2.5.1(a) hereof.

 

“Defeasance Lockout Date” shall mean the earlier to occur of (a) the date that
is two (2) years from the “startup day” within the meaning of Section 860G(a)(9)
of the Code for the REMIC Trust or (b) August 19, 2008.

 

“Defeased Note” shall have the meaning set forth in Section 2.5.1(a)(v) hereof.

 

“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials
prepared by or on behalf of Lender, in each case in preliminary or final form,
used to offer Securities in connection with a Securitization.

 

“Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the Prepayment Treasury Rate when compounded semi-annually.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s).

 

“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management) in excess of $600,000,000 and
(except with respect to a pension advisory firm or similar fiduciary)
capital/statutory surplus or shareholder’s equity of $250,000,000 and (ii) is
engaged in the business of making or owning commercial real estate loans or
operating commercial properties.

 

-5-



--------------------------------------------------------------------------------

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Environmental Report” shall mean, with respect to each Individual Property,
that certain environmental report more particularly described on Schedule V
hereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess Cash Flow” shall mean all remaining amounts on deposit in the Cash
Management Account (regardless of whether such amounts are more or less than the
operating rent due under the Operating Lease) after the payment of all escrows,
reserves, Debt Service, expenses and other amounts required to be made in
accordance with the Loan Documents.

 

“Excess Cash Flow Escrow Account” shall have the meaning set forth in Section
7.4 hereof.

 

“Excess Cash Flow Escrow Fund” shall have the meaning set forth in Section 7.4
hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(i)
hereof.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

 

“Fiscal Year” shall mean the period from the Closing Date through December 31,
2004 and each twelve (12) month period thereafter commencing on January 1 and
ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“Franchise Agreement” shall mean, with respect to each Individual Property, that
certain franchise agreement more specifically identified on Schedule VI hereto,
as the same may be amended or modified from time to time in accordance with the
terms and provisions of this Agreement, or, if the context requires, any
Replacement Franchise Agreement executed in accordance with the terms and
provisions of this Agreement.

 

-6-



--------------------------------------------------------------------------------

“Franchisor” shall mean, with respect to each Individual Property, the
franchisor with respect thereto, as the same is identified on Schedule VI
hereto, or, if the context requires, a Qualified Franchisor.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence having jurisdiction over Borrower, Operating Lessee, Principal,
Guarantor, Lender or any Individual Property.

 

“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP, derived from the ownership and operation of the
Properties from whatever source during such period, but excluding Rents from
month-to-month tenants or tenants that are included in any Bankruptcy Action,
sales, use and occupancy or other taxes on receipts required to be accounted for
by Borrower or Operating Lessee to any Governmental Authority, refunds and
uncollectible accounts, sales of furniture, fixtures and equipment, Insurance
Proceeds and Condemnation Proceeds (other than business interruption or other
loss of income insurance), and any disbursements to Borrower or Operating Lessee
from the Reserve Funds.

 

“Guarantor” shall mean Highland Hospitality L.P., a Delaware limited
partnership.

 

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, from Guarantor to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt and preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed.

 

“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Indemnifying Person” shall mean Borrower.

 

-7-



--------------------------------------------------------------------------------

“Independent Director” or “Independent Manager” shall mean a Person who is not
at the time of initial appointment, or at any time while serving as a director
or manager, as applicable, and has not been at any time during the preceding
five (5) years: (a) a stockholder, director (with the exception of serving as
the Independent Director or Independent Manager), officer, employee, partner,
member, attorney or counsel of the Principal, the Borrower or any Affiliate of
either of them; (b) a creditor, customer, supplier or other Person who derives
any of its purchases or revenues from its activities with Principal, Borrower or
any Affiliate of either of them; (c) a Person controlling or under common
control with any such stockholder, director, officer, employee, partner, member,
creditor, customer, supplier or other Person; or (d) a member of the immediate
family of any such stockholder, director, officer, employee, partner, member,
creditor, customer, supplier or other person. As used in this definition, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Borrower and/or Operating Lessee and
encumbered by a Mortgage, together with all rights pertaining to such property
and Improvements, as more particularly described in the Granting Clauses of each
Mortgage and referred to therein as the “Property”.

 

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Hogan & Hartson L.L.P. in connection with the
Loan.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“JPMorgan” shall mean JPMorgan Chase Bank and its successors in interest.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether now or hereafter in effect) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in any Individual Property, and (a) every
modification, amendment or other agreement relating to such lease, sublease,
subsublease, or other agreement entered into in connection with such lease,
sublease, subsublease, or other agreement and (b) every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.

 

“Legal Requirements” shall mean, including with respect to each Individual
Property, all federal, state, county, municipal and other governmental statutes,
laws, rules, orders, regulations, ordinances, judgments, decrees and injunctions
of Governmental Authorities affecting Borrower, Operating Lessee, such
Individual Property or any part thereof, or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, and all permits, licenses and authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Borrower, at any time in force
affecting Borrower, Operating

 

-8-



--------------------------------------------------------------------------------

Lessee, such Individual Property or any part thereof, including, without
limitation, any which may (a) require repairs, modifications or alterations in
or to such Individual Property or any part thereof, or (b) in any way limit the
use and enjoyment thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

 

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, deed to secure debt, lien, pledge, hypothecation, easement,
restrictive covenant, preference, assignment, security interest, or any other
encumbrance, lis pendens, charge or transfer of, or any agreement to enter into
or create, any of the foregoing, on or affecting Borrower, Operating Lessee, the
related Individual Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances. Notwithstanding the
foregoing, any purchase and sale agreement or similar agreement or option to
sell entered into or otherwise granted by Borrower with respect to all or any
portion of any Individual Property shall not constitute a “Lien” hereunder
provided, that the consummation of the transactions contemplated under and such
agreement or option is in accordance with the terms and conditions of this
Agreement and the other Loan Documents.

 

“Liquor License Agreement” shall mean, with respect to each Individual Property
listed on Schedule IX, that certain Beverage Services Management Agreement,
dated as of the date hereof, between Operating Lessee, as owner, and the holder
of the applicable liquor license, as licensee.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgages, the Assignments of Leases, the Environmental Indemnity, the O&M
Agreements, the Assignments of Management Agreement, the Guaranty, the Cash
Management Agreement and all other documents executed and/or delivered by or on
behalf of Borrower, Operating Lessee or Guarantor in connection with the Loan.

 

“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, in which
the numerator is equal to the outstanding principal balance of the Loan and the
Mezzanine Loan and the denominator is equal to the appraised value of the
Properties as determined by Lender in its reasonable discretion.

 

“Lockbox Account” shall have the meaning set forth in Section 2.7.1(a) hereof.

 

-9-



--------------------------------------------------------------------------------

“Lockbox Agreement” shall mean, with respect to each Individual Property, that
certain lockbox agreement, dated as of the Closing Date more specifically
identified on Schedule XI attached hereto.

 

“Lockbox Bank” shall mean, collectively, those certain lockbox banks, which each
establish, maintain and hold a Lockbox Account or any successor or permitted
assigns thereof.

 

“Lockbox Event” shall mean (a) the occurrence and continuance of an Event of
Default or a Mezzanine Loan Default, or (b) a Cash Flow Trigger Period.

 

“Management Agreement” shall mean, with respect to each Individual Property, the
management agreement entered into by and between Operating Lessee and the
applicable Manager, pursuant to which Manager is to provide management and other
services with respect to the related Individual Property, as more particularly
described on Schedule VII hereto, or, if the context requires, any Replacement
Management Agreement.

 

“Manager” shall mean, with respect to each Individual Property, the manager
under the applicable Management Agreement or, if the context requires, any
Qualified Manager who is managing any Individual Property in accordance with the
terms and provisions of this Agreement.

 

“Material Adverse Effect” shall mean any action or occurrence which materially
and adversely affects, or could reasonably be expected to materially and
adversely affect (a) the use, operation or value of an Individual Property, (b)
the business operations and/or the financial condition of Borrower, Principal,
Operating Lessee or Guarantor, (c) the ability of Borrower, Operating Lessee
and/or Guarantor to perform its obligations under the Loan Documents, or (d) the
validity or enforceability of any Loan Documents.

 

“Maturity Date” shall mean September 1, 2011, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Borrower” shall mean HH FP Portfolio Holding LLC, a Delaware limited
liability company, together with its successors and permitted assigns.

 

“Mezzanine Lender” shall mean JPMorgan Chase Bank, a New York banking
corporation, together with its successors and assigns.

 

“Mezzanine Loan” shall mean that certain loan in the original principal amount
of Twenty-Five Million and No/100 Dollars ($25,000,000) of even date herewith
made by Mezzanine Lender to Mezzanine Borrower.

 

-10-



--------------------------------------------------------------------------------

“Mezzanine Loan Default” shall mean an “Event of Default” as defined under the
Mezzanine Loan Documents.

 

“Mezzanine Loan Documents” shall mean all documents evidencing the Mezzanine
Loan and all documents executed and/or delivered in connection therewith.

 

“Mezzanine Note” shall mean that certain Promissory Note of even date herewith
in the principal amount of Twenty-Five Million and No/100 Dollars ($25,000,000),
made by Mezzanine Borrower in favor of Mezzanine Lender, as the same may be
amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time.

 

“Monthly Debt Service Payment Amount” shall mean a constant monthly payment of
$870,384.64.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean, with respect to each Individual Property, that certain
first priority Mortgage (or Deed to Secure Debt) and Security Agreement, dated
the date hereof, executed and delivered by Borrower and Operating Lessee as
security for the Loan and encumbering such Individual Property, as the same may
be amended, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time.

 

“Net Cash Flow” shall mean, with respect to the Properties for any period, the
amount obtained by subtracting Operating Expenses and deposits made to the
Replacement Reserve Fund and deposits made with any Manager for Replacements for
such period from Gross Income from Operations for such period.

 

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“New York Mortgage” shall have the meaning set forth in Section 2.6.3 hereof.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of One Hundred Thirty-Five Million and No/100 Dollars
($135,000,000), made by Borrower in favor of Lender, as the same may be amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time, including any Defeased Note and Undefeased Note, if any, that may
exist from time to time.

 

“O&M Agreement” shall mean, with respect to each of the Individual Properties
located in Parsippany, New Jersey and Boston, Massachusetts, that certain
Operations and Maintenance Agreement, dated as of the date hereof, between
Borrower, Operating Lessee and Lender given in connection with the Loan, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

-11-



--------------------------------------------------------------------------------

“Offering Document Date” shall have the meaning set forth in Section
5.1.11(f)(iv) hereof.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by the president, any vice president or the treasurer of
Borrower.

 

“Open Repayment Date” shall mean the Payment Date one month prior to the
Maturity Date.

 

Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind during such period relating
to the operation, maintenance and management of the Properties or any Individual
Property, as applicable, that are incurred on a regular monthly or other
periodic basis, including without limitation, utilities, ordinary repairs and
insurance, license fees, property taxes and assessments, advertising expenses,
management fees, payroll and related taxes, computer processing charges,
operational equipment or other lease payments as approved by Lender, and other
similar costs, but excluding depreciation, Debt Service, Capital Expenditures,
and contributions to the Reserve Funds.

 

“Operating Lease” shall mean, with respect to each Individual Property, that
certain Lease Agreement, dated as of the Closing Date, between Borrower, as
lessor, and Operating Lessee, as lessee.

 

“Operating Lessee” shall mean HHC TRS FP Portfolio LLC, a Delaware limited
liability company, together with its successors and permitted assigns.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

 

“Out Parcel” shall mean that certain portion of the Individual Property located
in Hauppauge, New York specified as “Release Parcel” on Schedule VIII attached
hereto.

 

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan or, if such day is not a Business Day, the immediately
succeeding Business Day.

 

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively (a) the Liens and security interests created by the Loan Documents,
(b) all Liens, encumbrances and other matters disclosed in the Title Insurance
Policies relating to such Individual Property or any part thereof, (c) Liens, if
any, for Taxes imposed by any Governmental Authority not yet due or delinquent,
(d) any Lien and security interest expressly permitted within the definition
hereunder of “Special Purpose Entity”, (e) easements created in the ordinary
course of business that do not have a Material Adverse Effect, and (f) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion.

 

-12-



--------------------------------------------------------------------------------

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clauses of
the Mortgage with respect to each Individual Property.

 

“Physical Conditions Report” shall mean, with respect to each Individual
Property, that certain, report regarding the physical condition of such
Individual Property, as more particularly described on Schedule XII attached
hereto.

 

“PIP Requirements” shall mean, collectively, with respect to any Individual
Property, the obligation of Borrower and/or Operating Lessee to comply with any
property improvement program that is mandated or otherwise required under any
Management Agreement, Franchise Agreement or other applicable licensing
agreement.

 

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

 

“Prepayment Treasury Rate” shall mean the Treasury Rate for the week ending
prior to the applicable Payment Date for U.S. Treasury constant maturities with
maturity dates (one longer and one shorter) most nearly approximating the Open
Repayment Date.

 

“Principal” shall mean the Special Purpose Entity that is the (a) managing
member or sole member of Borrower in the event that Borrower is a limited
liability company, or (b) a general partner of Borrower in the event that
Borrower is a limited partnership.

 

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of this Agreement.

 

“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Properties, Borrower, Principal, Guarantor and/or Manager.

 

“Qualified Franchisor” shall mean either (a) Franchisor; (b) Hyatt Corporation,
Hilton Inns, Inc., Marriott International, Inc. (including Courtyard by
Marriott, Residence Inn by Marriott and Renaissance), Westin Hotel Company,
Sheraton Operating Corporation, Inter Continental, Ritz Carlton or Meridien,
provided that there shall have been no material adverse change in such Person
since the Closing Date; or (c) in the reasonable judgment of Lender, a reputable
and experienced franchisor (which may be an Affiliate of Borrower) possessing,
directly or through its Affiliates, experience in flagging hotel properties
similar in size, scope, use and value as the Properties, provided, that Borrower
shall have (i) obtained prior written

 

-13-



--------------------------------------------------------------------------------

confirmation from the applicable Rating Agencies that licensing of the
Properties by such Person will not cause a downgrade, withdrawal or
qualification of the then current ratings of the Securities or any class
thereof, and (ii) if such Person is an Affiliate of Borrower, delivered to
Lender an Additional Insolvency Opinion.

 

“Qualified Manager” shall mean either (a) Manager; (b) Westin Hotel Company,
Sheraton Operating Corporation, Marriott International, Inc. (including
Courtyard by Marriott, Residence Inn by Marriott and Renaissance), Hilton Inns,
Inc., Starwood Worldwide Resorts Inc., Inter Continental, Ritz Carlton, or
Meridien, provided that there shall have been no material adverse change in such
Person since the Closing Date; or (c) in the reasonable judgment of Lender, a
reputable management organization (which may be an Affiliate of Borrower) having
at least five (5) years’ experience in the management of hotels with similar
uses as the Properties, and in the jurisdictions in which the Properties are
located, which (x) at the time of its engagement and has, for at least five (5)
years prior to its engagement as property manager, managed at least five (5)
properties of the same property type as the Properties, and (y) is not the
subject of a bankruptcy or similar insolvency proceeding, provided, that
Borrower shall have (i) obtained prior written confirmation from the applicable
Rating Agencies that management of the Properties by such Person will not cause
a downgrade, withdrawal or qualification of the then current ratings of the
Securities or any class thereof, and (ii) is such Person is an Affiliate of
Borrower, delivered to Lender an Additional Insolvency Opinion.

 

“Qualified Transferee” shall mean any one of the following Persons:

 

(c) a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (a) satisfies the Eligibility Requirements;

 

(d) an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (b) satisfies the Eligibility
Requirements;

 

(e) an institution substantially similar to any of the foregoing entities
described in clauses (a) or (b) that satisfies the Eligibility Requirements;

 

(f) any entity Controlled by any of the entities described in clauses (a), (b)
or (c) above; or

 

(g) an investment fund, limited liability company, limited partnership or
general partnership where a fund manager or an entity that is otherwise a
Qualified Transferee under clauses (a), (b), (c) or (d) of this definition acts
as the general partner, managing member or fund manager and at least fifty
percent (50%) of the equity interests in such investment vehicle are owned,
directly or indirectly, by one or more entities that are otherwise Qualified
Transferees under clauses (a), (b), (c) or (c) of this definition.

 

-14-



--------------------------------------------------------------------------------

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.

 

“Release Amount” shall mean for an Individual Property the amount set forth on
Schedule I hereto, as the same may be reduced pursuant to Section 2.4.2 hereof.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean, with respect to each Individual Property, all rents
(including, without limitation, percentage rents), rent equivalents, moneys
payable as damages or in lieu of rent or rent equivalents, royalties (including,
without limitation, all oil and gas or other mineral royalties and bonuses),
income, receivables, receipts, revenues, accounts, cash, issues, profits,
charges for services rendered, and other consideration of whatever form or
nature received by or paid to or for the account of or benefit of Borrower or
its agents or employees from any and all sources arising from or attributable to
the Individual Property, and proceeds, if any, from business interruption or
other loss of income or insurance, including, without limitation, all hotel
receipts, revenues and credit card receipts collected from guest rooms,
restaurants, bars, meeting rooms, banquet rooms and recreational facilities, all
receivables, installment payments and other payments made under arrangements now
existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of
property or rendering of services by Borrower or any operator or manager of the
hotel or the commercial space located in the Improvements or acquired from
others (including, without limitation, from the rental of any office space,
retail space, guest rooms or other space, halls, stores, and offices, and
deposits securing reservations of such space), license, lease, sublease and
concession fees and rentals, health club membership fees, food and beverage
wholesale and retail sales, service charges, vending machine sales and proceeds,
if any, from business interruption or other loss of income insurance.

 

“Replacement Franchise Agreement” shall mean either (a) a franchise agreement
with a Qualified Franchisor substantially in the same form and substance as the
Franchise Agreement or such Qualified Franchisor’s then existing form, provided
that such existing form is reasonably acceptable to Lender, or (b) a franchise,
trademark and license agreement with a Qualified Franchisor, which franchise,
trademark and license agreement shall be reasonably acceptable to Lender in form
and substance, provided, with respect to this subclause (b), Lender, at its
option, may require that Borrower shall have obtained prior written confirmation
from the applicable Rating Agencies that such franchise, trademark and license
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof, and provided, further,
that Lender shall not unreasonably delay its response to any such requests.

 

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower obtain confirmation from the
applicable Rating Agencies that such management

 

-15-



--------------------------------------------------------------------------------

agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof, and provided, further,
that Lender shall not unreasonably delay its response to any such requests; and
(b) an assignment of management agreement and subordination of management fees
substantially in the form then used by Lender (or of such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
Borrower and such Qualified Manager at Borrower’s expense.

 

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

 

“Replacement Reserve Monthly Deposit” shall mean an amount equal to Gross Income
from Operations for each Individual Property for the immediately preceding
calendar year multiplied by four percent (4.0%) and divided by twelve (12) less
the amounts required to be deposited with the applicable Manager for
Replacements under the related Management Agreements, which Replacement Reserve
Monthly Deposit shall be an aggregate amount for all Properties equal to
$225,056.00 on each Payment Date occurring during the calendar year 2004 less
the amounts required to be deposited with the applicable Manager for
Replacements under the related Management Agreements.

 

“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

 

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

 

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, the Excess Cash Flow Escrow
Fund, and any other escrow fund established pursuant to the Loan Documents.

 

“Restoration” shall mean the repair and restoration of an Individual Property
after a Casualty or Condemnation as nearly as possible to the condition the
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

 

“Restricted Party” shall mean, collectively (a) Borrower, Principal, Operating
Lessee, any Guarantor and any Affiliated Manager and (b) any shareholder,
partner, member, non-member manager (other than a natural person), direct or
indirect legal or beneficial owner of, Borrower, Principal, Operating Lessee,
any Guarantor, any Affiliated Manager or any non-member manager. Restricted
Parties shall not include (i) Highland Hospitality Corporation or any of its
shareholders, (ii) the Independent Directors or Independent Members or (iii) the
limited partners of Guarantor that are not Affiliates of Guarantor.

 

-16-



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of a legal or beneficial interest.

 

“Scheduled Defeasance Payments” shall have the meaning set forth in Section
2.5.1(b) hereof.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Security Agreement” shall have the meaning set forth in Section 2.5.1(a)(vi)
hereof.

 

“Servicer” shall have the meaning set forth in Section 9.7 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.7 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times since its formation and after the
date hereof:

 

(a) is organized solely for the purpose of (i) acquiring, developing, owning,
holding, selling, leasing, transferring, exchanging, managing and operating the
Properties, entering into this Agreement with the Lender, refinancing the
Properties in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing; or (ii) acting as a general partner of the limited partnership that
owns the Properties or member of the limited liability company that owns the
Properties;

 

(b) is not engaged and will not engage in any business unrelated to (i) the
acquisition, development, ownership, management or operation of the Properties,
(ii) acting as general partner of the limited partnership that owns the
Properties or (iii) acting as a member of the limited liability company that
owns the Properties, as applicable;

 

(c) does not have and will not have any assets other than those related to the
Properties or its partnership interest in the limited partnership or the member
interest in the limited liability company that owns the Properties or acts as
the general partner or managing member thereof, as applicable;

 

-17-



--------------------------------------------------------------------------------

(d) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger, sale
of all or substantially all of its assets, transfer of partnership or membership
interests (if such entity is a general partner in a limited partnership or a
member in a limited liability company) or amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation or operating agreement (as applicable) with respect to the matters set
forth in this definition;

 

(e) if such entity is a limited partnership, has, as its only general partners,
Special Purpose Entities that are corporations, limited partnerships or limited
liability companies;

 

(f) if such entity is a corporation, has at least two (2) Independent Directors,
and has not caused or allowed and will not cause or allow the board of directors
of such entity to take any action requiring the unanimous affirmative vote of
one hundred percent (100%) of the members of its board of directors unless two
(2) Independent Directors shall have participated in such vote;

 

(g) if such entity is a limited liability company with more than one (1) equity
member, has at least one (1) member that is a Special Purpose Entity that is a
corporation that has at least two (2) Independent Directors and that owns at
least one percent (1.0%) of the equity of the limited liability company;

 

(h) if such entity is a limited liability company with only one (1) equity
member, is a limited liability company organized in the State of Delaware that
has (i) as its only member a non-managing member, and (ii) at least two (2)
Independent Managers and has not caused or allowed and will not cause or allow
the board of managers of such entity to take any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the managers unless two (2)
Independent Managers shall have voted in favor of such action;

 

(i) if such entity is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of incorporation or articles that, in
each case, provide that such entity will not: (A) dissolve, merge, liquidate,
consolidate; (B) sell all or substantially all of its assets or the assets of
Borrower (as applicable) in violation of the Loan Documents; (C) engage in any
other business activity, or amend its organizational documents with respect to
the matters set forth in this definition without the consent of the Lender; or
(D) without the affirmative vote of two Independent Directors and of all other
directors of the corporation (that is such entity or the general partner or
managing or co-managing member of such entity), file a bankruptcy or insolvency
petition or otherwise institute insolvency proceedings with respect to itself or
to any other entity in which it has a direct or indirect legal or beneficial
ownership interest;

 

(j) is and will remain solvent and pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall

 

-18-



--------------------------------------------------------------------------------

become due, and is maintaining and will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;

 

(k) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

(l) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns, except to the extent
that it is a tax-disregarded entity;

 

(m) has maintained and will maintain its own records, books, resolutions and
agreements as official records;

 

(n) other than as provided in the Cash Management Agreement (i) has not
commingled and will not commingle its funds or assets with those of any other
Person and (ii) has not participated and will not participate in any cash
management system with any other Person;

 

(o) has held and will hold its assets in its own name;

 

(p) has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in Subsection (dd) below, so
long as Borrower requires that the manager, or equivalent thereof, under such
business management services agreement holds itself out as an agent of the
Borrower;

 

(q) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except as required by GAAP; provided, however,
that any such consolidated financial statement shall contain a note indicating
that its separate assets and liabilities are neither available to pay the debts
of the consolidated entity nor constitute obligations of the consolidated
entity;

 

(r) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets except as
contemplated under the Management Agreements, and has maintained and will
maintain a sufficient number of employees in light of its contemplated business
operations;

 

(s) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(t) has and will have no Indebtedness other than (i) the Loan, (ii) trade
payables incurred in the ordinary course of business relating to the ownership
and operation of the Properties and the routine administration of Borrower and
Operating Lessee, in amounts not to exceed two percent (2%) of the principal
balance of the Loan

 

-19-



--------------------------------------------------------------------------------

(and with respect to each Individual Property, four percent (4%) of the Release
Amount for such Individual Property), which trade payables are not more than
sixty (60) days past the date incurred (unless being contested in good faith in
accordance with the terms of the Loan Documents), are not evidenced by a note
and are paid when due, (iii) debt incurred in the ordinary course of business
for the purpose of financing fixtures and equipment at the Properties (including
obligations pursuant to equipment leases) in amounts that are normal and
reasonable under the circumstances, provided, however, that (A) such debt
(which, with respect to an equipment lease shall be the annual rents payable
thereunder for the then current calendar year) shall not in the aggregate
outstanding at any one time exceed an amount equal to $500,000.00 and (B) such
debt shall be secured only by a pledge of such fixtures or equipment or an
assignment of equipment lease, and (iv) such other liabilities that are
permitted pursuant to this Agreement or expressly required pursuant to the Loan
Documents;

 

(u) has not and will not assume or guarantee or become obligated for the debts
of any other Person or hold out its credit as being available to satisfy the
obligations of any other Person except as permitted pursuant to this Agreement,
except for obligations under the Franchise Agreements;

 

(v) has not and will not acquire obligations or securities of its partners,
members or shareholders or any other Affiliate;

 

(w) has allocated and will allocate fairly and reasonably any overhead expenses
that are shared with any Affiliate, including, but not limited to, paying for
shared office space and services performed by any employee of an Affiliate;

 

(x) maintains and uses and will maintain and use separate stationery, invoices
and checks bearing its name. The stationery, invoices, and checks utilized by
the Special Purpose Entity or utilized to collect its funds or pay its expenses
shall bear its own name and shall not bear the name of any other entity unless
such entity is clearly designated as being the Special Purpose Entity’s agent;

 

(y) has not pledged and will not pledge its assets to secure the obligations of
any other Person other than as expressly required under the Loan Documents;

 

(z) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in Subsection (dd) below, so long as Borrower
requires that the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of the Borrower;

 

(aa) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

 

-20-



--------------------------------------------------------------------------------

(bb) has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

 

(cc) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

 

(dd) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (A) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party and (B) in connection with this Agreement;

 

(ee) has not and will not have any obligation to, and will not, indemnify its
partners, officers, directors or members, as the case may be, except as provided
in its organizational documents;

 

(ff) if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;

 

(gg) does not and will not have any of its obligations guaranteed by any
Affiliate (except its obligations under any Franchise Agreement); and

 

(hh) has complied and will comply with all of the terms and provisions contained
in its organizational documents. The statement of facts contained in its
organizational documents are true and correct and will remain true and correct.

 

“Standard Statements” shall have the meaning set forth in Section 5.1.11(f)(i)
hereof.

 

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

 

“Static Cash Deposit” shall have the meaning set forth in Section 7.2 hereof.

 

“Successor Borrower” shall have the meaning set forth in Section 2.5.3 hereof.

 

“Survey” shall mean a survey of the Individual Property in question prepared
pursuant to the requirements contained in Section 4.1.27 hereof.

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

 

-21-



--------------------------------------------------------------------------------

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

 

“Terrorism Losses” shall have the meaning set forth in Section 6.1(a)(x) hereof.

 

“Terrorism Premium Limit” shall mean $875,000.00.

 

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

 

“Title Insurance Policies” shall mean, with respect to each Individual Property,
an ALTA mortgagee Title Insurance policy in a form acceptable to Lender (or, if
an Individual Property is in a State which does not permit the issuance of such
ALTA policy, such form as shall be permitted in such State and acceptable to
Lender) issued with respect to such Individual Property and insuring the lien of
the Mortgage encumbering such Individual Property.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

 

“Transferee” shall have the meaning set forth in Section 5.2.10(f) hereof.

 

“Treasury Rate” shall mean, as of the Open Repayment Date, the yield, calculated
by linear interpolation (rounded to the nearest one-thousandth of one percent
(i.e., 0.001%) of the yields of noncallable United State Treasury obligations
with terms (one longer and one shorter) most nearly approximately the period
from such date of determination to the Maturity Date, as determined by Lender on
the basis of Federal Reserve Statistical Release H.15-Selected Interest Rates
under the heading U.S. Governmental Security/Treasury Constant Maturities, or,
in the absence thereof, other recognized source of financial market information
selected by Lender.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable State in which an Individual Property is located.

 

“Undefeased Note” shall have the meaning set forth in Section 2.5.1(a)(v)
hereof.

 

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels, as adopted by the American Hotel and Motel
Association.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged.

 

“Yield Maintenance Premium” shall mean the amount (if any) which, when added to
the remaining principal amount of the Note or the principal amount of a Defeased
Note, as applicable, will be sufficient to purchase U.S. Obligations providing
the required Scheduled Defeasance Payments.

 

-22-



--------------------------------------------------------------------------------

Section 1.2. Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

 

II. GENERAL TERMS

 

Section 2.1. Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3 The Note, Mortgages and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgages, the Assignments of Leases and the other Loan
Documents.

 

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
acquire the Properties and/or repay and discharge any existing loans relating to
the Properties, (b) pay all past-due Basic Carrying Costs, if any, with respect
to the Properties, (c) make deposits into the Reserve Funds on the Closing Date
in the amounts provided herein, (d) pay costs and expenses incurred in
connection with the closing of the Loan, as approved by Lender, (e) fund any
working capital requirements of the Properties and (f) distribute the balance,
if any, to Borrower.

 

Section 2.2. Interest Rate.

 

2.2.1 Interest Rate. Interest on the outstanding principal balance of the Loan
shall accrue from the Closing Date to but excluding the Maturity Date at the
Applicable Interest Rate.

 

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the period for which the calculation is being made by (b) a daily rate based on
a three hundred sixty (360) day year by (c) the outstanding principal balance.

 

2.2.3 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

 

-23-



--------------------------------------------------------------------------------

2.2.4 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

Section 2.3. Loan Payment.

 

2.3.1 Scheduled Payments. Borrower shall pay to Lender (a) on the Closing Date,
an amount equal to interest only on the outstanding principal balance of the
Loan from the Closing Date up to but not including the first Payment Date
following the Closing Date (unless such Closing Date is the first (1st) day of
the month, in which case no such interest only payment shall be due), and (b) on
each Payment Date thereafter up to and including the Maturity Date, Borrower
shall make a payment to Lender of principal and interest in an amount equal to
the Monthly Debt Service Payment Amount, which payments shall be applied first
to accrued and unpaid interest and the balance to principal. The principal
portion of the Monthly Debt Service Payment Amount required hereunder is based
upon a twenty-five (25) year amortization schedule.

 

2.3.2 Payments Generally. The first interest accrual period hereunder shall
commence on and include the Closing Date and end on August 31, 2004. Each
interest accrual period thereafter shall commence on the first (1st) day of each
calendar month during the term of the Loan and shall end on and include the last
day of such calendar month. For purposes of making payments hereunder, but not
for purposes of calculating interest accrual periods, if the day on which such
payment is due is not a Business Day, then amounts due on such date shall be due
on the immediately succeeding Business Day and with respect to payments of
principal due on the Maturity Date, interest shall be payable at the Applicable
Interest Rate or the Default Rate, as the case may be, through and including the
day immediately preceding such Maturity Date. All amounts due pursuant to this
Agreement and the other Loan Documents shall be payable without setoff,
counterclaim, defense or any other deduction whatsoever.

 

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and unpaid
interest and all other amounts due hereunder and under the Note, the Mortgages
and the other Loan Documents.

 

-24-



--------------------------------------------------------------------------------

2.3.4 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents is not paid by Borrower by the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Mortgages and the
other Loan Documents to the extent permitted by applicable law.

 

2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

 

Section 2.4. Prepayments.

 

2.4.1 Voluntary Prepayments. Except as otherwise provided herein, Borrower shall
not have the right to prepay the Loan in whole or in part prior to the Maturity
Date. On the Open Repayment Date, or on any Payment Date thereafter, Borrower
may, at its option and upon thirty (30) days prior notice to Lender, prepay the
Debt in whole but not in part without payment of the Yield Maintenance Premium.

 

2.4.2 Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for the Restoration of
any Individual Property or otherwise opted to return such Net Proceeds to
Borrower pursuant to Section 6.4(c), Borrower shall prepay, or authorize Lender
to apply Net Proceeds as a prepayment of, the outstanding principal balance of
the Note in an amount equal to one hundred percent (100%) of such Net Proceeds.
Provided that no Event of Default has occurred and is continuing, no Yield
Maintenance Premium shall be due in connection with any prepayment made pursuant
to this Section 2.4.2 or Section 5.3 of the Mortgages. The Release Amount with
respect to such Individual Property shall be reduced in an amount equal to such
prepayment. Any partial prepayment under this Section 2.4.2 shall be applied to
the last payments of principal due under the Loan.

 

2.4.3 Prepayments After Default. If following the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrower or otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be (a) made on
the next occurring Payment Date together with the Monthly Debt Service Payment
Amount and (b) deemed a voluntary prepayment by Borrower in violation of the
prohibition against prepayment set forth in Section 2.4.1 and Borrower shall
pay, in addition to the Debt, an amount equal to the greater of (i) five percent
(5%) of the outstanding principal balance of the Loan to be prepaid or
satisfied, and (ii) the Yield

 

-25-



--------------------------------------------------------------------------------

Maintenance Premium that would be required if a Defeasance Event had occurred in
an amount equal to the outstanding principal amount of the Loan to be prepaid or
satisfied. During the continuance of an Event of Default, any prepayment shall
be applied to payments of principal of the Loan and other amounts due under the
Loan Documents in such order and priority as Lender may determine in its sole
discretion.

 

Section 2.5. Defeasance.

 

2.5.1 Voluntary Defeasance. (a) Provided no Event of Default shall then exist
and so long as the Defeasance Lockout Date has occurred, Borrower shall have the
right at any time prior to the date voluntary prepayments are permitted under
Section 2.4.1 hereof to voluntarily defease all or any portion of the Loan by
and upon satisfaction of the following conditions (such event being a
“Defeasance Event”):

 

(i) Borrower shall provide not less than thirty (30) days prior written notice
to Lender specifying the Payment Date (the “Defeasance Date”) on which the
Defeasance Event is to occur and the principal amount of the Loan to be
defeased;

 

(ii) Borrower shall pay to Lender all accrued and unpaid interest on the
principal balance of the Loan to and including the Defeasance Date;

 

(iii) Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Mortgage and the other Loan Documents;

 

(iv) Borrower shall deliver to Lender the Defeasance Deposit applicable to the
Defeasance Event;

 

(v) In the event only a portion of the Loan is the subject of the Defeasance
Event, Borrower shall cause Lender to prepare all necessary documents to modify
this Agreement and to amend and restate the Note and issue two substitute notes,
one note having a principal balance equal to the defeased portion of the
original Note and a maturity date equal to Maturity Date (the “Defeased Note”)
and the other note having a principal balance equal to the undefeased portion of
the Note (the “Undefeased Note”). The Defeased Note and Undefeased Note shall
otherwise have terms identical to the Note, except that a Defeased Note cannot
be the subject of any further Defeasance Event;

 

(vi) Borrower shall execute and deliver a pledge and security agreement, in form
and substance that would be reasonably satisfactory to a prudent lender creating
a first priority lien on the Defeasance Deposit and the U.S. Obligations
purchased with the Defeasance Deposit in accordance with the provisions of this
Section 2.5 (the “Security Agreement”);

 

(vii) Borrower shall deliver an opinion of counsel for Borrower that is standard
in commercial lending transactions and subject only to customary qualifications,
assumptions and exceptions opining, among other things, that

 

-26-



--------------------------------------------------------------------------------

Borrower has legally and validly transferred and assigned the U.S. Obligations
and all obligations, rights and duties under and to the Note or Defeased Note
(as applicable) to the Successor Borrower, that Lender has a perfected first
priority security interest in the Defeasance Deposit and the U.S. Obligations
delivered by Borrower and that any REMIC Trust formed pursuant to a
Securitization will not fail to maintain its status as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code as a result
of such Defeasance Event;

 

(viii) Borrower shall deliver confirmation in writing from the applicable Rating
Agencies to the effect that such release will not result in a downgrade,
withdrawal or qualification of the respective ratings in effect immediately
prior to such Defeasance Event for the Securities issued in connection with the
Securitization which are then outstanding. If required by the applicable Rating
Agencies, Borrower shall also deliver or cause to be delivered a
non-consolidation opinion with respect to the Successor Borrower in form and
substance satisfactory to the applicable Rating Agencies;

 

(ix) Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.5.1(a) have been satisfied;

 

(x) Borrower shall deliver a certificate of Borrower’s independent certified
public accountant certifying that the U.S. Obligations purchased with the
Defeasance Deposit generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;

 

(xi) Borrower shall deliver such other certificates, documents or instruments as
Lender may reasonably request; and

 

(xii) Borrower shall pay all costs and expenses of Lender incurred in connection
with the Defeasance Event, including (A) any costs and expenses associated with
a release of the Lien of the related Mortgage as provided in Section 2.6 hereof,
(B) reasonable attorneys’ fees and expenses incurred in connection with the
Defeasance Event, (C) the costs and expenses of the Rating Agencies, and (D) any
revenue, documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Note, or otherwise required to accomplish
the defeasance.

 

(b) In connection with each Defeasance Event, Borrower shall use the Defeasance
Deposit to purchase U.S. Obligations which provide payments on or prior to, but
as close as possible to, all successive scheduled Payment Dates after the
Defeasance Date upon which interest and principal payments are required under
this Agreement and the Note, in the case of a Defeasance Event for the entire
outstanding principal balance of the Loan, or the Defeased Note, in the case of
a Defeasance Event for only a portion of the outstanding principal balance of
the Loan, as applicable, and in amounts equal to the scheduled payments due on
such Payment Dates under this Agreement and the Note or the Defeased Note, as
applicable (including, without limitation, scheduled payments of principal,
interest, servicing fees (if any), and any other amounts due under the Loan
Documents on such dates) and assuming such Note or

 

-27-



--------------------------------------------------------------------------------

Defeased Note is prepaid in full on the Open Repayment Date (the “Scheduled
Defeasance Payments”). Borrower, pursuant to the Security Agreement or other
appropriate document, shall authorize and direct that the payments received from
the U.S. Obligations may be made directly to the Cash Management Account (unless
otherwise directed by Lender) and applied to satisfy the obligations of Borrower
under this Agreement and the Note or the Defeased Note, as applicable. Any
portion of the Defeasance Deposit in excess of the amount necessary to purchase
the U.S. Obligations required by this Section 2.5 and satisfy Borrower’s other
obligations under this Section 2.5 and Section 2.6 shall be remitted to
Borrower.

 

2.5.2 Collateral. Each of the U.S. Obligations that are part of the defeasance
collateral shall be duly endorsed by the holder thereof as directed by Lender or
accompanied by a written instrument of transfer in form and substance that would
be satisfactory to a prudent lender (including, without limitation, such
instruments as may be required by the depository institution holding such
securities or by the issuer thereof, as the case may be, to effectuate
book-entry transfers and pledges through the book-entry facilities of such
institution) in order to perfect upon the delivery of the defeasance collateral
a first priority security interest therein in favor of the Lender in conformity
with all applicable state and federal laws governing the granting of such
security interests.

 

2.5.3 Successor Borrower. In connection with any Defeasance Event, Borrower may
at its option, or if so required by the applicable Rating Agencies shall,
establish or designate a successor entity (the “Successor Borrower”) which shall
be a single purpose bankruptcy remote entity with one (1) Independent Director
or Independent Member approved by the Rating Agencies, and Borrower shall
transfer and assign all obligations, rights and duties under and to the Note or
the Defeased Note, as applicable, together with the pledged U.S. Obligations to
such Successor Borrower. Such Successor Borrower shall assume the obligations
under the Note or the Defeased Note, as applicable, and the Security Agreement
and Borrower shall be relieved of its obligations under such documents. Borrower
shall pay $1,000 to any such Successor Borrower as consideration for assuming
the obligations under the Note or the Defeased Note, as applicable, and the
Security Agreement. Notwithstanding anything in this Agreement to the contrary,
no other assumption fee shall be payable upon a transfer of the Note or the
Defeased Note, as applicable, in accordance with this Section 2.5.3, but
Borrower shall pay all costs and expenses incurred by Lender, including Lender’s
reasonable attorneys’ fees and expenses and any fees and expenses of any Rating
Agencies, incurred in connection therewith.

 

Section 2.6. Release of Property. Except as set forth in this Section 2.6, no
repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
any Lien of any Mortgage on any Individual Property.

 

2.6.1 Release of all Properties. (a) If Borrower has elected to defease the
entire Loan and the requirements of Section 2.5 and this Section 2.6 have been
satisfied, all of the Properties shall be released from the Liens of their
respective Mortgages and the U.S. Obligations, pledged pursuant to the Security
Agreement, shall be the sole source of collateral securing the Note, provided
that, at Borrower’s request, Lender shall terminate the Environmental Indemnity,
the Guaranty and other Loan Documents requested by Borrower to the same extent
as if the Loan was paid in full.

 

-28-



--------------------------------------------------------------------------------

(b) In connection with the release of the Mortgages, Borrower shall submit to
Lender, not less than thirty (30) days prior to the Defeasance Date, a release
of Lien (and related Loan Documents) for each Individual Property for execution
by Lender. Such release shall be in a form appropriate in each jurisdiction in
which an Individual Property is located and that would be satisfactory to a
prudent lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, and (ii) will
effect such releases in accordance with the terms of this Agreement.

 

2.6.2 Release of Individual Property. If Borrower has elected to defease a
portion of the Loan and the requirements of Section 2.5 and this Section 2.6
have been satisfied, Borrower may obtain the release of an Individual Property
from the Lien of the Mortgage thereon (and related Loan Documents) and the
release of Borrower’s obligations under the Loan Documents with respect to such
Individual Property (other than those expressly stated to survive), upon the
satisfaction of each of the following conditions:

 

(a) The principal balance of the Defeased Note shall equal or exceed the
Adjusted Release Amount for the applicable Individual Property; provided,
however, if the undefeased portion of the Loan at the time a release is
requested is less than the Adjusted Release Amount, the Defeased Note shall
equal the remaining undefeased portion of the Loan at the time of release;

 

(b) Borrower shall submit to Lender, not less than thirty (30) days prior to the
date of such release, a release of Lien (and related Loan Documents) for such
Individual Property for execution by Lender. Such release shall be in a form
appropriate in each jurisdiction in which the Individual Property is located and
that contains standard provisions, if any, protecting the rights of the
releasing lender. In addition, Borrower shall provide all other documentation
Lender reasonably requires to be delivered by Borrower in connection with such
release, together with an Officer’s Certificate certifying that such
documentation (i) is in compliance with all Legal Requirements, (ii) will effect
such release in accordance with the terms of this Agreement, and (iii) will not
impair or otherwise adversely affect the Liens, security interests and other
rights of Lender under the Loan Documents not being released (or as to the
parties to the Loan Documents and Properties subject to the Loan Documents not
being released);

 

(c) After giving effect to such release, the Debt Service Coverage Ratio for the
Properties then remaining subject to the Liens of the Mortgages shall be equal
to or greater than the greater of (i) the Debt Service Coverage Ratio for the
twelve (12) full calendar months immediately preceding the Closing Date and (ii)
the Debt Service Coverage Ratio for all of the then remaining Properties
(including the Individual Property to be released and taking into account the
Debt evidenced by the Defeased Note in question) for the twelve (12) full
calendar months immediately preceding the release of the Individual Property;

 

(d) The Individual Property to be released shall be conveyed to a Person other
than a Borrower or any of its Affiliates; and

 

-29-



--------------------------------------------------------------------------------

(e) The Adjusted Release Amount paid to Lender in connection with any such
release shall be applied (i) first, to reduce the Release Amount of the
Individual Property being released to zero and (ii) second, to the Debt in any
order and priority as determined in Lender’s sole discretion immediately
following such release.

 

2.6.3 Assignment of New York Mortgage upon Defeasance. If Borrower has specified
in the notice delivered pursuant to Section 2.5.1 that it desires to effectuate
a Defeasance Event in a manner which will permit the assignment of that certain
Mortgage encumbering the Individual Property located in Hauppauge, New York (the
“New York Mortgage”) and the related Defeased Note to a new lender providing a
portion of the funds necessary to acquire the Defeasance Deposit (and the U.S.
Obligations purchased with the Defeasance Deposit) in order to save mortgage
recording tax, Borrower and Lender shall cooperate to effect such proposed
assignment in the following manner: Lender shall assign the Defeased Note and
the New York Mortgage, each without recourse, covenant or warranty of any
nature, express or implied, to such new lender designated by Borrower (other
than Borrower or a nominee of Borrower) provided that Borrower (a) has executed
and delivered to such new lender a new note to be secured by the Defeasance
Deposit (and the U.S. Obligations purchased with the Defeasance Deposit)
pursuant to the Security Agreement between Borrower and such new lender (such
new note to have the same term, interest rate, unpaid principal balance and all
other material terms and conditions of the Note), which new note, together with
the Security Agreement and the rights of such new lender in and to the
Defeasance Deposit (and the U.S. Obligations purchased with the Defeasance
Deposit), shall be assigned by such new lender to Lender simultaneously with the
assignment of the Defeased Note and New York Mortgage by Lender and (b) has
complied with all other provisions of Section 2.5 to the extent not inconsistent
with this Section 2.6.3. In addition, any such assignment shall be conditioned
on the following: (i) payment by Borrower of (A) Lender’s then customary
administrative fee for processing assignments of mortgage; (B) the reasonable
expenses of Lender incurred in connection therewith; and (C) Lender’s reasonable
attorney’s fees for the preparation, delivery and performance of such an
assignment; (ii) Borrower shall have caused the delivery of an executed
Statement of Oath under Section 275 of the New York Real Property Law; (iii)
such new lender shall materially modify the Defeased Note such that it shall be
treated as a new loan for federal tax purposes; (iv) such an assignment is not
then prohibited by any federal, state or local law, rule, regulation, order or
by any other governmental authority; (v) such assignment and the actions
described above do not constitute a prohibited transaction for any REMIC Trust
formed pursuant to a Securitization and will not disqualify such REMIC Trust as
a “real estate mortgage investment conduit” within the meaning of Section 860D
of the Code as a result of such assignment and the Defeasance Event, and an
opinion of counsel to Borrower to that effect is delivered to Lender in a form
and substance delivered by counsel that would be reasonably satisfactory to a
prudent lender, and, if requested by Lender, appropriate rulings or opinions
from applicable taxing authorities to that effect are delivered to Lender; and
(F) Borrower shall provide such other opinions, items, information and documents
which a prudent lender would require to effectuate such assignment. Borrower
shall be responsible for all mortgage recording taxes, recording fees and other
charges payable in connection with any such assignment. Lender agrees that the
assignment of the Defeased Note and the New York Mortgage to the new lender and
the assignment of the new note, the Defeasance Deposit (and the U.S. Obligations
purchased with the Defeasance Deposit) and the Security Agreement by the new
lender to Lender shall be accomplished by an escrow closing conducted through an
escrow

 

-30-



--------------------------------------------------------------------------------

agent satisfactory to Lender and pursuant to an escrow agreement reasonably
satisfactory to Lender in form and substance. Notwithstanding the foregoing,
Lender reserves the right to impose different requirements or procedures on such
an assignment of the Defeased Note and the New York Mortgage in order to
accommodate applicable legal requirements at the time of such Defeasance Event
in the State of New York if a prudent lender would impose such requirements or
procedures.

 

2.6.4 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of all principal and interest due
on the Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Note and this Agreement, release
the Lien of the Mortgage on each Individual Property not theretofore released or
assign the Mortgage, pursuant to documentation reasonably satisfactory to Lender
without recourse to or representation or warranty by Lender.

 

2.6.5 Release of Out Parcel. At any time after the Closing Date, Borrower may
transfer and obtain a release of the Out Parcel from the Lien of the applicable
Mortgage upon at least ten (10) Business Days prior written notice, provided
that any such release shall only be granted if the following conditions have
been met or satisfied:

 

(a) Borrower shall (i) pay Lender a processing fee equal to $10,000 and (ii)
reimburse Lender for any costs and expenses it reasonably incurs arising from
the transfer of the Out Parcel and any release of the Out Parcel from the Lien
of the applicable Mortgage (including, without limitation, reasonable attorneys’
fees and expenses);

 

(b) If an Event of Default is continuing at the time of such release, then
Borrower shall remit to Lender one hundred percent (100%) of the net sales
proceeds received by Borrower in connection with the release of the Out Parcel
and such amount shall be applied to the Debt in accordance with Section 2.4.3
hereof;

 

(c) The Out Parcel has not been developed, improved or subject to construction
in any manner;

 

(d) As of the Closing Date, the contract for the sale of the Out Parcel provides
that the intended use of the Out Parcel shall be for activities consistent or
complementary with the use of the related Individual Property and there shall
have been no material modifications or amendments to such contract since the
Closing Date;

 

(e) Upon the transfer and release of the Out Parcel and after the completion of
the standard approval process for tax lot-splits by the applicable municipal
authority exercising jurisdiction over the Out Parcel, no part of the remaining
Individual Property shall be part of a tax lot which includes any portion of the
related Out Parcel;

 

(f) Each applicable municipal authority exercising jurisdiction over the Out
Parcel shall have approved, as part of its standard approval process, a
lot-split ordinance or other applicable action under local law dividing the Out
Parcel from the remainder of the related Individual Property and the required
procedures or processes necessary for the assignment of separate tax
identification numbers to each shall be initiated concurrently with the release
and transfer of the Out Parcel;

 

-31-



--------------------------------------------------------------------------------

(g) All requirements under all laws, statutes, rules and regulations (including,
without limitation, all zoning and subdivision laws, setback requirements,
sideline requirements, parking ratio requirements, use requirements, building
and fire code requirements, environmental requirements and wetlands
requirements) applicable to the related Individual Property necessary to
accomplish the lot split shall have been fulfilled, and all necessary variances,
if any, shall have been obtained, and evidence thereof has been delivered to
Lender which in form and substance is appropriate for the jurisdiction in which
the related Individual Property is located;

 

(h) As a result of the lot split, the remaining Individual Property with all
easements appurtenant and other Permitted Encumbrances thereto will not be in
material violation of any then applicable law, statute, rule or regulation
(including, without limitation, all zoning and subdivision laws, setback
requirements, sideline requirements, parking ratio requirements, use
requirements, building and fire code requirements, environmental requirements
and wetland requirements) and all necessary variances, if any, shall have been
obtained and evidence thereof has been delivered to Lender which in form and
substance is appropriate for the jurisdiction in which the related Individual
Property is located;

 

(i) Lender shall receive an Officer’s Certificate certifying that the single
purpose nature and bankruptcy remoteness of Borrower and Principal following
such release have not been adversely affected and are in accordance with the
terms and provisions of the Loan Documents;

 

(j) Appropriate reciprocal easement agreements for the benefit and burden of the
remaining Individual Property and the Out Parcel regarding the use of common
facilities of such parcels, including, but not limited to, roadways, parking
areas, utilities and community facilities, in a form and substance that would be
reasonably acceptable to an ordinary prudent lender, requiring no cost or
expense to Borrower other than customary and usual costs and expenses and which
easements will not materially adversely affect the remaining Individual
Property, shall be declared and recorded, and the remaining Individual Property
and the Out Parcel shall be in compliance with all applicable covenants under
all easements and property agreements contained in the Permitted Encumbrances
for the related Individual Property;

 

(k) Lender shall have received (i) an appropriate title policy endorsement to
the effect that the release of the Out Parcel will not have an adverse affect on
the priority of the Lien of the related Mortgage on the remaining Individual
Property, provided, however, the Lien of the Mortgage on the remaining
Individual Property shall be subordinated to any easements created in connection
with the release of the Out Parcel pursuant to this Section 2.6.5, and (ii) an
appropriate title policy endorsement or other evidence reasonably satisfactory
to Lender that there are no new or additional subordinate Liens on the remaining
Individual Property other than Permitted Encumbrances; and

 

(l) Borrower has delivered an Officer’s Certificate to the effect that, to such
officer’s knowledge after diligent inquiry, the conditions in subsection (a)-(k)
hereof have occurred or shall occur concurrently with the transfer and release
of the Out Parcel.

 

-32-



--------------------------------------------------------------------------------

Section 2.7. Cash Management.

 

2.7.1 Lockbox Account. (a) Borrower shall establish and maintain with respect to
each Individual Property a segregated Eligible Account (collectively, the
“Lockbox Account”) with Lockbox Bank in trust for the benefit of Lender, which
Lockbox Account shall be under the sole dominion and control of Lender. The
Lockbox Account shall be entitled “JPMorgan Chase Bank, as Lender, pursuant to
Loan Agreement dated as of August 19, 2004-Lockbox Account”. Borrower hereby
grants to Lender a first priority security interest in the Lockbox Account and
all deposits at any time contained therein and the proceeds thereof and will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Lockbox Account, including, without
limitation, executing and filing UCC-1 Financing Statements and continuations
thereof. All costs and expenses for establishing and maintaining the Lockbox
Account shall be paid by Borrower.

 

(b) Borrower shall, or shall cause Operating Lessee or Manager to deliver
irrevocable written instructions to (i) all tenants under Leases to deliver all
Rents payable thereunder directly to the Lockbox Account, and (ii) each of the
credit card companies or credit card clearing banks with which Borrower,
Operating Lessee or Manager has entered into merchant’s agreements to deliver
all receipts payable with respect to the Properties directly to the Lockbox
Account. Borrower shall, and shall cause Operating Lessee and Manager to,
deposit all amounts received by Borrower, Operating Lessee or Manager
constituting Rents into the Lockbox Account within one (1) Business Day after
receipt.

 

(c) Pursuant to the terms of the Lockbox Agreement Borrower shall, or shall
cause Operating Lessee to, obtain from Lockbox Bank its agreement to transfer to
the Cash Management Account in immediately available funds by federal wire
transfer all amounts on deposit in the Lockbox Account once every Business Day
throughout the term of the Loan upon notice from Lender that a Lockbox Event has
occurred. Provided that no Lockbox Event has occurred and is continuing, all
funds on deposit in the Lockbox Account shall be disbursed to the account or
accounts designated by Borrower to Lockbox Bank in accordance with the related
Lockbox Agreement.

 

2.7.2 Cash Management Account. (a) Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by
Servicer in trust for the benefit of Lender, which Cash Management Account shall
be under the sole dominion and control of Lender. The Cash Management Account
shall be entitled “JPMorgan Chase Bank, as Lender, pursuant to Loan Agreement
dated as of August 19, 2004 – Cash Management Account”. Borrower hereby grants
to Lender a first priority security interest in the Cash Management Account and
all deposits at any time contained therein and the proceeds thereof and will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Cash Management Account, including, without
limitation, executing and filing UCC-1 Financing Statements and continuations
thereof. Borrower will not in any way alter or modify the Cash Management
Account and will notify Lender of the account number thereof. Lender and
Servicer shall have the sole right to make withdrawals from the Cash Management
Account and all costs and expenses for establishing and maintaining the Cash
Management Account shall be paid by Borrower.

 

-33-



--------------------------------------------------------------------------------

(b) Provided that no Lockbox Event is occurring, Borrower shall pay to Lender on
each Payment Date all amounts so required pursuant to the Loan Documents. On
each Payment Date during the occurrence of a Lockbox Event (or, if such Payment
Date is not a Business Day, on the immediately preceding Business Day), all
funds on deposit in the Cash Management Account shall be applied by Lender to
the payment of the following items in the order indicated:

 

(i) first, payments to the Tax and Insurance Escrow Fund in accordance with the
terms and conditions of Section 7.2 hereof;

 

(ii) second, payment of the Monthly Debt Service Payment Amount;

 

(iii) third, payments to the Replacement Escrow Fund in accordance with the
terms and conditions of Section 7.3 hereof;

 

(iv) fourth, payment to Lender of any other amounts then due and payable under
the Loan Documents;

 

(v) fifth, payments to Borrower or Operating Lessee for monthly Operating
Expenses incurred in accordance with the related Approved Annual Budget pursuant
to a written request for payment submitted by Borrower to Lender specifying the
individual Operating Expenses in a form acceptable to Lender;

 

(vi) sixth, payments to Borrower or Operating Lessee for Extraordinary Expenses
approved by Lender, if any;

 

(vii) seventh, payment to Mezzanine Lender of the monthly debt service amount
due under the Mezzanine Loan;

 

(viii) eighth, if the Lockbox Event is occurring solely as a result of a
Mezzanine Loan Default, then during the occurrence and continuance of such
Mezzanine Loan Default payment of all Excess Cash Flow to Mezzanine Lender; and

 

(ix) lastly, subject to subsection (viii) above, payment of all Excess Cash Flow
to the Excess Cash Flow Escrow Fund in accordance with the terms and conditions
of Section 7.4 hereof.

 

(c) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

 

(d) Notwithstanding anything contained herein to the contrary, all funds on
deposit in the Cash Management Account following the occurrence of an Event of
Default may be applied by Lender in such order and priority as Lender shall
determine.

 

2.7.3 Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan

 

-34-



--------------------------------------------------------------------------------

Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts due for the Tax and Insurance Escrow Fund, Required
Repair Fund, Replacement Escrow Fund and any other payment reserves established
pursuant to this Agreement or any other Loan Document shall be deemed satisfied
to the extent sufficient amounts are deposited in the Cash Management Account
established pursuant to the Cash Management Agreement to satisfy such
obligations on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Lender.

 

III. CONDITIONS PRECEDENT

 

Section 3.1. Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of the following conditions precedent no later than the Closing Date:

 

3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or an Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

 

3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.

 

(a) Mortgages, Assignments of Leases. Lender shall have received from Borrower
fully executed and acknowledged counterparts of the Mortgages and the
Assignments of Leases and evidence that counterparts of the Mortgages and
Assignments of Leases have been delivered to the title company for recording, in
the reasonable judgment of Lender, so as to effectively create upon such
recording valid and enforceable Liens upon each Individual Property, of the
requisite priority, in favor of Lender (or such other trustee as may be required
or desired under local law), subject only to the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents. Lender shall have
also received from Borrower fully executed counterparts of the other Loan
Documents.

 

(b) Title Insurance. Lender shall have received pro-forma Title Insurance
Policies issued by a title company acceptable to Lender and dated as of the
Closing Date, with reinsurance and direct access agreements reasonably
acceptable to Lender. Such Title Insurance Policies shall (i) provide coverage
in the aggregate amount of the Loan, (ii) insure Lender that the relevant
Mortgage creates a valid lien on the Individual Property encumbered thereby of
the requisite priority, free and clear of all exceptions from coverage other
than Permitted Encumbrances and standard exceptions and exclusions from coverage
(as modified by the terms of any endorsements), (iii) contain such endorsements
and affirmative coverages as Lender may reasonably request, and (iv) name Lender
as the insured. The Title Insurance Policies shall be assignable to the extent
permitted under applicable law. Lender also shall have received evidence that
all premiums in respect of such Title Insurance Policies have been paid.

 

-35-



--------------------------------------------------------------------------------

(c) Survey. Lender shall have received a current Survey for each Individual
Property, certified to the title company, Borrower and Lender and their
successors and assigns, in form and content satisfactory to Lender and prepared
by a professional and properly licensed land surveyor satisfactory to Lender in
accordance with the Accuracy Standards for ALTA/ACSM Land Title Surveys as
adopted by ALTA, American Congress on Surveying & Mapping and National Society
of Professional Surveyors in 1999. Each such Survey shall reflect the same legal
description contained in the Title Insurance Policies relating to such
Individual Property and shall include, among other things, a metes and bounds
description of the real property comprising part of such Individual Property
reasonably satisfactory to Lender. The surveyor’s seal shall be affixed to each
Survey and the surveyor shall provide a certification for each Survey in form
and substance reasonably acceptable to Lender.

 

(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender in its sole discretion,
and evidence of the payment of all Insurance Premiums payable for the existing
policy period.

 

(e) Environmental Reports. Lender shall have received Environmental Reports with
respect to each Individual Property.

 

(f) Zoning. With respect to each Individual Property, Lender shall have
received, at Lender’s option, (i) either (x) letters or other evidence with
respect to each Individual Property from the appropriate municipal authorities
(or other Persons) concerning applicable zoning and building laws or (y) a
report of Urban Concepts, and (ii) if available in the applicable State, an ALTA
3.1 zoning endorsement for the applicable Title Insurance Policy.

 

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first priority Lien as
of the Closing Date with respect to each Mortgage on the applicable Individual
Property, subject only to applicable Permitted Encumbrances and such other Liens
as are permitted pursuant to the Loan Documents, and Lender shall have received
satisfactory evidence thereof.

 

3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.

 

3.1.5 Delivery of Organizational Documents. Borrower shall deliver or cause to
be delivered to Lender copies certified by Borrower of all organizational
documentation related to Borrower and/or the formation, structure, existence,
good standing and/or qualification to do business, as Lender may request in its
sole discretion, including, without limitation, good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of the Loan and incumbency certificates as may be
requested by Lender.

 

-36-



--------------------------------------------------------------------------------

3.1.6 Opinions of Borrower’s Counsel. Lender shall have received opinions from
Borrower’s counsel with respect to non-consolidation and the due execution,
authority, enforceability of the Loan Documents and such other matters as Lender
may require, all such opinions in form, scope and substance satisfactory to
Lender and Lender’s counsel in their sole discretion.

 

3.1.7 Budgets. Borrower shall have delivered, and Lender shall have approved,
the Annual Budget for the current Fiscal Year.

 

3.1.8 Basic Carrying Costs. Borrower shall have paid all Basic Carrying Costs
relating to the Properties which are in arrears, including without limitation,
(a) accrued but unpaid Insurance Premiums, (b) currently due Taxes (including
any in arrears) and (c) currently due Other Charges, which amounts shall be
funded with proceeds of the Loan.

 

3.1.9 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
other Loan Documents and all documents incidental thereto shall be satisfactory
in form and substance to Lender, and Lender shall have received all such
counterpart originals or certified copies of such documents as Lender may
reasonably request.

 

3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

 

3.1.11 Tenant Estoppels. Lender shall have received an executed tenant estoppel
letter, which shall be in form and substance reasonably satisfactory to Lender,
with respect to the following Leases: (a) LaGrotta at Ravinia, Inc., at the
Individual Property located in Atlanta, Georgia, (b) Ruth’s Chris Steakhouse
#35, L.P., at the Individual Property located in Parsippany, New Jersey, and (c)
(i) The Boston LECO Corp. d/b/a NYC Jukebox, (ii) Ladco Management Company Inc.
Management Agreement, and (iii) Boston Ballroom Corporation, each at the
Individual Property located in Boston, Massachusetts.

 

3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
Title Insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the
reasonable fees and costs of Lender’s counsel and all other third party
out-of-pocket expenses incurred in connection with the origination of the Loan.

 

3.1.13 Material Adverse Change. There shall have been no material adverse change
in the financial condition or business condition of Borrower or the Properties
since the date of the most recent financial statements delivered to Lender. The
income and expenses of the Properties, the occupancy thereof, and all other
features of the transaction shall be as represented to Lender without material
adverse change. Neither Borrower nor Principal, Operating Lessee or Guarantor
shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.

 

-37-



--------------------------------------------------------------------------------

3.1.14 Tax Lot. Lender shall have received evidence that each Individual
Property constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

 

3.1.15 Physical Conditions Reports. Lender shall have received Physical
Conditions Reports with respect to each Individual Property.

 

3.1.16 Management Agreement. Lender shall have received a copy of the Management
Agreement for each Individual Property which shall be satisfactory in form and
substance to Lender.

 

3.1.17 Franchise Agreement. With the exception of the Individual Property
located in Hauppauge, New York and the Individual Property located in Boston,
Massachusetts, which franchise license in each case is included in and a part of
the related Management Agreement, Lender shall have received a copy of the
Franchise Agreement for each Individual Property which shall be satisfactory in
form and substance to Lender.

 

3.1.18 Appraisal. Lender shall have received an appraisal of each Individual
Property, which shall be satisfactory in form and substance to Lender.

 

3.1.19 Financial Statements. Lender shall have received a balance sheet with
respect to each Individual Property for the two most recent Fiscal Years and
statements of income and statements of cash flows with respect to each
Individual Property for the three most recent Fiscal Years, each in form and
substance reasonably satisfactory to Lender.

 

3.1.20 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

 

IV. REPRESENTATIONS AND WARRANTIES

 

Section 4.1. Borrower Representations. Borrower represents and warrants as of
the date hereof and as of the Closing Date that:

 

4.1.1 Organization. Borrower, Principal and Operating Lessee have been duly
organized and are validly existing and in good standing with requisite power and
authority to own their properties and to transact the businesses in which each
is now engaged. Borrower, Principal and Operating Lessee are duly qualified to
do business and are in good standing in each jurisdiction where each is required
to be so qualified in connection with its properties, businesses and operations.
Borrower, Principal and Operating Lessee possess all rights, licenses, permits
and authorizations, governmental or otherwise, necessary to entitle each to own
its properties and to transact the businesses in which each is now engaged, and
the sole business of Borrower and Operating Lessee is the ownership, management
and operation of the Properties. The ownership interests of Borrower and
Operating Lessee are as set forth on the organizational chart attached hereto as
Schedule IV.

 

-38-



--------------------------------------------------------------------------------

4.1.2 Proceedings. Each of Borrower and Operating Lessee has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Loan Documents to which it is a party. This Agreement and such
other Loan Documents to which it is a party have been duly executed and
delivered by or on behalf of each of Borrower and Operating Lessee, as
applicable, and constitute legal, valid and binding obligations of Borrower and
Operating Lessee, as applicable, enforceable against Borrower and Operating
Lessee, as applicable, in accordance with their respective terms, subject only
to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and Operating Lessee, as applicable,
will not conflict with or result in a breach of any of the terms or provisions
of, or constitute a default under, or result in the creation or imposition of
any lien, charge or encumbrance (other than pursuant to the Loan Documents) upon
any of the property or assets of Borrower or Operating Lessee pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other agreement or instrument to which
Borrower or Operating Lessee is a party or by which any of Borrower’s or
Operating Lessee’s property or assets is subject, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over Borrower or Operating
Lessee or any of Borrower’s or Operating Lessee’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any such Governmental Authority required for the execution, delivery and
performance by Borrower and Operating Lessee of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.

 

4.1.4 Litigation. There are no actions, suits or proceedings at law or in equity
by or before any Governmental Authority or other agency now pending or, to their
respective knowledge, threatened against or affecting Borrower, Principal,
Operating Lessee, Guarantor or any Individual Property, which actions, suits or
proceedings, if determined against Borrower, Principal, Operating Lessee,
Guarantor or any Individual Property, would have a Material Adverse Effect.

 

4.1.5 Agreements. Neither Borrower nor Operating Lessee is a party to any
agreement or instrument or subject to any restriction which might materially and
adversely affect Borrower, Operating Lessee or any Individual Property, or
Borrower’s nor Operating Lessee business, properties or assets, operations or
condition, financial or otherwise. Neither Borrower nor Operating Lessee is in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower, Operating Lessee or any
of the Properties are bound. Neither Borrower nor Operating Lessee has any
material financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower or Operating Lessee
is a party or by which Borrower, Operating Lessee or the Properties is otherwise
bound, other than (a) obligations incurred in the ordinary course of the
operation of the Properties as permitted pursuant to clause (t) of the
definition of “Special Purpose Entity” set forth in Section 1.1 hereof, (b)
obligations under the Loan Documents and any Operating Lease, or (c) any
obligation expressly permitted under this Agreement.

 

-39-



--------------------------------------------------------------------------------

4.1.6 Title. Borrower has good, marketable and insurable fee simple title (and
leasehold title with respect to the applicable portion of the Individual
Property located in Hauppauge, New York) to the real property comprising part of
each Individual Property and good title to the balance of such Individual
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
the applicable Individual Property (as currently used) or Borrower’s ability to
repay the Loan. Each Mortgage, when properly recorded in the appropriate
records, together with any Uniform Commercial Code financing statements required
to be filed in connection therewith, will create (a) a valid, perfected first
priority lien on the applicable Individual Property, subject only to Permitted
Encumbrances and the Liens created by the Loan Documents and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms thereof, in
each case subject only to any applicable Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. To the best of Borrower’s knowledge, there are no claims for
payment for work, labor or materials affecting the Properties which are or may
become a Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

 

4.1.7 Solvency. Borrower and Operating Lessee have (a) not entered into the
transaction or executed the Note, this Agreement or any other Loan Documents, as
applicable, with the actual intent to hinder, delay or defraud any creditor and
(b) received reasonably equivalent value in exchange for their respective
obligations under such Loan Documents. The fair saleable value of each of
Borrower’s and Operating Lessee’s assets exceeds and will, immediately following
the making of the Loan, exceed Borrower’s and Operating Lessee’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of each of Borrower’s and
Operating Lessee’s assets is and will, immediately following the making of the
Loan, be greater than Borrower’s and Operating Lessee’s probable liabilities,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured. Each of Borrower’s and Operating Lessee’s
assets do not and, immediately following the making of the Loan will not,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. Neither Borrower nor Operating Lessee intends to,
nor believes that it will, incur debt and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debt and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by Borrower and Operating Lessee and the amounts to be payable on
or in respect of obligations of Borrower). No petition in bankruptcy has been
filed against Borrower, Operating Lessee, Principal or Guarantor, and neither
Borrower, Operating Lessee, Principal nor Guarantor has ever made an assignment
for the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. Neither Borrower, Operating Lessee, Principal nor Guarantor
are contemplating either the filing of a petition by it under any state or
federal bankruptcy or insolvency laws or the liquidation of all or a major
portion of Borrower’s or Operating Lessee’s assets or properties, and neither
Borrower nor Operating Lessee has any knowledge of any Person contemplating the
filing of any such petition against it or Principal or Guarantor.

 

-40-



--------------------------------------------------------------------------------

4.1.8 Full and Accurate Disclosure. To Borrower’s knowledge, no statement of
fact made by Borrower or Operating Lessee in this Agreement or in any of the
other Loan Documents contains any untrue statement of a material fact or omits
to state any material fact necessary to make statements contained herein or
therein not misleading. There is no material fact presently known to Borrower or
Operating Lessee which has not been disclosed to Lender which adversely affects,
nor as far as Borrower can foresee, might adversely affect, any Individual
Property or the business, operations or condition (financial or otherwise) of
Borrower or Operating Lessee.

 

4.1.9 No Plan Assets. Neither Borrower nor Operating Lessee is an “employee
benefit plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA,
and none of the assets of Borrower or Operating Lessee constitutes or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101. In addition, (a) neither Borrower nor Operating
Lessee is a “governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Borrower or Operating Lessee are not subject to any
state statute regulating investments of, or fiduciary obligations with respect
to, governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Loan Agreement.

 

4.1.10 Compliance. Each of Borrower, Operating Lessee and the Properties
(including the use thereof) comply in all material respects with all applicable
Legal Requirements, including, without limitation, building and zoning
ordinances and codes. Neither Borrower nor Operating Lessee is in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority, except where a failure to comply will not have a Material Adverse
Effect. There has not been committed by Borrower or Operating Lessee any act or
omission affording the federal government or any other Governmental Authority
the right of forfeiture as against any Individual Property or any part thereof
or any monies paid in performance of Borrower’s obligations under any of the
Loan Documents.

 

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (i) are true, complete and
correct in all material respects, (ii) accurately represent the financial
condition of the Properties in all material respects as of the date of such
reports, and (iii) to the extent prepared or audited by an independent certified
public accounting firm, have been prepared in accordance with GAAP throughout
the periods covered, except as disclosed therein and except for an intercompany
transaction shown on the income statements for the Individual Property located
in Hauppauge, New York as previously disclosed to Lender. Except for Permitted
Encumbrances, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and
reasonably likely to have a Materially Adverse Effect, except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operation or business of Borrower from that set forth in said
financial statements.

 

-41-



--------------------------------------------------------------------------------

4.1.12 Condemnation. No Condemnation or other proceeding has been commenced or,
to Borrower’s best knowledge, is threatened or contemplated with respect to all
or any portion of any Individual Property or for the relocation of roadways
providing access to any Individual Property.

 

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

4.1.14 Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Individual Property for its respective
intended uses. All public utilities necessary or convenient to the full use and
enjoyment of each Individual Property are located either in the public
right-of-way abutting such Individual Property (which are connected so as to
serve such Individual Property without passing over other property) or in
recorded easements serving such Individual Property and such easements are set
forth in and insured by the Title Insurance Policies. All roads necessary for
the use of each Individual Property for their current respective purposes have
been completed and dedicated to public use and accepted by all Governmental
Authorities.

 

4.1.15 Not a Foreign Person. Neither Borrower nor Operating Lessee is a “foreign
person” within the meaning of § 1445(f)(3) of the Code.

 

4.1.16 Separate Lots. Each Individual Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of such Individual Property.

 

4.1.17 Assessments. To the best of Borrower’s knowledge, there are no pending or
proposed special or other assessments for public improvements or otherwise
affecting any Individual Property, nor to the best of Borrower’s knowledge, are
there any contemplated improvements to any Individual Property that may result
in such special or other assessments.

 

4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Principal, Operating
Lessee or Guarantor, including the defense of usury, nor would the operation of
any of the terms of the Loan Documents, or the exercise of any right thereunder,
render the Loan Documents unenforceable (subject to principles of equity and
bankruptcy, insolvency and other laws generally affecting creditors’ rights and
the enforcement of debtors’ obligations), and neither Borrower, Principal,
Operating Lessee nor Guarantor have asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

 

4.1.19 No Prior Assignment. To the best of Borrower’s knowledge, there are no
prior assignments of the Leases, the Operating Lease or any portion of the Rents
due and payable or to become due and payable which are presently outstanding.

 

-42-



--------------------------------------------------------------------------------

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certified
copies of all Policies reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. No claims, which if determined
adversely to Borrower are reasonably likely to have a Material Adverse Effect,
have been made under any such Policies, and no Person, including Borrower, has
done, by act or omission, anything which would impair the coverage of any such
Policies.

 

4.1.21 Use of Property. Each Individual Property is used exclusively as a hotel
and other appurtenant and related uses.

 

4.1.22 Certificate of Occupancy; Licenses. All certifications, permits, licenses
and approvals, including without limitation, certificates of completion and
occupancy permits and any applicable liquor licenses required for the legal use,
occupancy and operation of each Individual Property as a hotel (collectively,
the “Licenses”), have been obtained and are in full force and effect, except for
(a) the liquor licenses designated on Schedule XI hereto that cannot be assigned
to Borrower on the Closing Date, but under which Borrower has the right to
continue operating after the Closing Date pursuant to the Liquor License
Agreements, and (b) where the failure to obtain such licenses or for such
licenses to not be in full force and effect does not have a Material Adverse
Effect with respect to the Individual Property or Borrower. Borrower and
Operating Lessee, as applicable, shall keep and maintain all Licenses necessary
for the operation of each Individual Property as a hotel. The use being made of
each Individual Property is in conformity with the certificate of occupancy
issued for such Individual Property. Each Liquor License Agreement is in full
force and effect and there is no material default, breach or violation existing
thereunder by Borrower or the applicable licensee thereunder and no event has
occurred that, with the passage of time or the giving of notice, or both, would
constitute a default, breach or violation by any party thereunder. The terms and
provisions of the Liquor License Agreements are subordinate to this Agreement
and the Mortgages. Neither the execution and delivery of the Loan Documents,
Borrower’s performance thereunder, nor the exercise of any remedies by Lender,
will adversely affect Borrower’s rights under the Liquor License Agreements.

 

4.1.23 Flood Zone. None of the Improvements on any Individual Property are
located in an area as identified by the Federal Emergency Management Agency as
an area having special flood hazards or, if so located, the flood insurance
required pursuant to Section 6.1(a)(i) is in full force and effect with respect
to each such Individual Property.

 

4.1.24 Physical Condition. Except as disclosed in the applicable Physical
Conditions Report, each Individual Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in any Individual Property, whether latent or
otherwise, and neither Borrower nor Operating Lessee has received notice from
any insurance company or bonding company of any defects or inadequacies in any
Individual Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or of any termination or threatened termination of any policy of
insurance or bond.

 

-43-



--------------------------------------------------------------------------------

4.1.25 Boundaries. To Borrower’s knowledge, all of the improvements which were
included in determining the appraised value of each Individual Property lie
wholly within the boundaries and building restriction lines of such Individual
Property, and no improvements on adjoining properties encroach upon such
Individual Property, and no easements or other encumbrances upon the applicable
Individual Property encroach upon any of the improvements, so as to affect the
value or marketability of the applicable Individual Property except those which
are insured against by the Title Insurance Policy.

 

4.1.26 Leases. The Properties are not subject to any Leases in excess of three
thousand (3,000) square feet other than (a) the Leases described in Schedule II
attached hereto and made a part hereof, and (b) the Operating Leases. Borrower
is the owner and lessor of landlord’s interest in the Operating Leases and
Operating Lessee is the owner and lessor of landlord’s interest in the Leases.
No Person has any possessory interest in any Individual Property or right to
occupy the same except under and pursuant to the provisions of the Leases. The
current Leases are in full force and effect and there are no defaults thereunder
by either party and there are no conditions that, with the passage of time or
the giving of notice, or both, would constitute defaults thereunder. To the best
of Borrower’s knowledge, no Rent has been paid more than one (1) month in
advance of its due date. To the best of Borrower’s knowledge, all work to be
performed by Borrower or Operating Lessee under each Lease has been performed as
required and has been accepted by the applicable tenant, and any payments, free
rent, partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by Borrower or Operating Lessee to any tenant
has already been received by such tenant. There has been no prior sale, transfer
or assignment, hypothecation or pledge of any Lease or of the Rents received
therein which is still in effect. To the best of Borrower’s knowledge, no tenant
listed on Schedule II has assigned its Lease or sublet all or any portion of the
premises demised thereby, no such tenant holds its leased premises under
assignment or sublease, nor does anyone except such tenant and its employees
occupy such leased premises. No tenant under any Lease has a right or option
pursuant to such Lease or otherwise to purchase all or any part of the leased
premises or the building of which the leased premises are a part. To the best of
Borrower’s knowledge, no tenant under any Lease has any right or option for
additional space in the Improvements.

 

4.1.27 Survey. To Borrower’s knowledge, the Survey for each Individual Property
delivered to Lender in connection with this Agreement has been prepared in
accordance with the provisions of Section 3.1.3(c) hereof, and does not fail to
reflect any material matter affecting such Individual Property or the title
thereto.

 

4.1.28 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Borrower and Operating Lessee are each
organized under the laws of the State of Delaware.

 

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Properties to Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable Legal Requirements

 

-44-



--------------------------------------------------------------------------------

currently in effect in connection with the execution, delivery, recordation,
filing, registration, perfection or enforcement of any of the Loan Documents,
including, without limitation, the Mortgages, have been paid, and, under current
Legal Requirements, each of the Mortgages is enforceable in accordance with
their respective terms by Lender (or any subsequent holder thereof), subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations.

 

4.1.30 Special Purpose Entity/Separateness. (a) Until the Debt has been paid in
full, Borrower hereby represents, warrants and covenants that (i) Borrower is,
shall be and shall continue to be a Special Purpose Entity, (ii) Principal is,
shall be and shall continue to be a Special Purpose Entity and (iii) Operating
Lessee is, shall be and shall continue to be a Special Purpose Entity; provided,
however, that Lender agrees that, in the event that Borrower, Operating Lessee
or Principal fails to maintain an Independent Director or an Independent Manager
solely as a result of the failure of Corporation Services Company or other
similar service organization to appoint and maintain an independent director or
independent manager who complies with the definition of “Independent Director”
or “Independent Manager” contained herein, Borrower, Operating Lessee or
Principal shall have thirty (30) days (or such shorter period of time which is
necessary to ensure that an “Independent Director” or “Independent Manager” is
available to vote on any matter required by the Loan Documents or the relevant
entity’s organizational documents) from the date that Borrower, Operating Lessee
or Principal becomes aware of such failure to replace such independent director
or independent manager with an independent director or independent manager who
complies with the definition of “Independent Director” or “Independent Manager”
contained herein and such failure shall not constitute an Event of Default
herein unless Borrower, Operating Lessee or Principal fails to consummate such
replacement within such thirty (30) day period.

 

(b) The representations, warranties and covenants set forth in Section 4.1.30(a)
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

 

(c) All of the assumptions made in the Insolvency Opinion with respect to the
Restricted Parties, including, but not limited to, any exhibits attached
thereto, are true and correct in all respects and any assumptions made in any
subsequent non-consolidation opinion required to be delivered in connection with
the Loan Documents (an “Additional Insolvency Opinion”), including, but not
limited to, any exhibits attached thereto, will have been and shall be true and
correct in all respects. Borrower has complied and will comply with, and
Principal and Operating Lessee have complied and Borrower will cause Principal
and Operating Lessee to comply with, all of the assumptions made with respect to
Borrower, Operating Lessee and Principal in the Insolvency Opinion. Borrower
will have complied and will comply with all of the assumptions made with respect
to Borrower, Operating Lessee and Principal in any Additional Insolvency
Opinion. Each entity other than Borrower, Operating Lessee and Principal which
is a Restricted Party with respect to which an assumption shall be made in any
Additional Insolvency Opinion will have complied and will comply with all of the
assumptions made with respect to it in any Additional Insolvency Opinion.

 

4.1.31 Management Agreement. Each Management Agreement is in full force and
effect and (a) to the knowledge of Borrower, there is no default thereunder by
Manager and

 

-45-



--------------------------------------------------------------------------------

no event has occurred that, with the passage of time and/or the giving of notice
would constitute a default thereunder, and (b) there is no default by Operating
Lessee thereunder and no event has occurred that, with the passage of time
and/or the giving of notice would constitute a default by Operating Lessee
thereunder.

 

4.1.32 Illegal Activity. No portion of any Individual Property has been or will
be purchased with proceeds of any illegal activity.

 

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender and in all financial statements, reports,
certificates and other documents submitted by or on behalf of Borrower in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate, complete and correct in all material respects. There has
been no material adverse change in any condition, fact, circumstance or event
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise would have a Material
Adverse Effect. Borrower has disclosed to Lender all material facts and has not
failed to disclose any material fact that could cause any Provided Information
or representation or warranty made herein to be materially misleading.

 

4.1.34 Investment Company Act. Neither Borrower nor Operating Lessee is (a) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; (b) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or (c)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

4.1.35 Embargoed Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower, Principal, Operating Lessee
and Guarantor constitute property of, or are beneficially owned, directly or, to
their respective knowledge, indirectly, by any person, entity or government
subject to trade restrictions under U.S. law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Borrower, Principal, Operating Lessee or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan made by the Lender is
in violation of law (“Embargoed Person”); (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower, Principal, Operating Lessee or
Guarantor, as applicable, with the result that the investment in Borrower,
Principal, Operating Lessee or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and (c)
none of the funds of Borrower, Principal, Operating Lessee or Guarantor, as
applicable, have been derived from any unlawful activity with the result that
the investment in Borrower, Principal, Operating Lessee or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law.

 

-46-



--------------------------------------------------------------------------------

4.1.36 Cash Management Account. (a) This Agreement, together with the other Loan
Documents, creates a valid and continuing security interest (as defined in the
Uniform Commercial Code of the State of New York) in the Lockbox Account and
Cash Management Account in favor of Lender, which security interest is prior to
all other Liens, other than Permitted Encumbrances, and is enforceable as such
against creditors of and purchasers from Borrower. Other than in connection with
the Loan Documents and except for Permitted Encumbrances, neither Borrower nor
Operating Lessee has sold or otherwise conveyed the Lockbox Account or the Cash
Management Account;

 

(b) Each of the Lockbox Account and Cash Management Account constitutes a
“deposit account” or “security account” within the meaning of the Uniform
Commercial Code of the State of New York;

 

(c) Pursuant and subject to the terms hereof and the Cash Management Agreement,
the Lockbox Bank has agreed to comply with all instructions originated by
Lender, without further consent by Borrower, directing disposition of the
Lockbox Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities; and

 

(d) The Lockbox Account and Cash Management Account are not in the name of any
Person other than Borrower and Operating Lessee, collectively, as pledgor, or
Lender, as pledgee.

 

4.1.37 Franchise Agreement. Each Franchise Agreement is in full force and effect
and (a) to the knowledge of Borrower, there is no default thereunder by
Franchisor and no event that, with the passage of time and/or the giving of
notice would constitute a default by Franchisor thereunder, and (b) there is no
default thereunder by Operating Lessee and no event has occurred that, with the
passage of time and/or giving of notice, would constitute a default by Operating
Lessee thereunder.

 

4.1.38 Operating Lease. The Operating Lease is in full force and effect and
there is no material default, breach or violation existing thereunder by
Borrower or Operating Lessee and no event has occurred that, with the passage of
time or the giving of notice, or both, would constitute a default, breach or
violation by any party thereunder. The terms and provisions of the Operating
Lease, are subordinate to this Agreement and the Mortgages. Neither the
execution and delivery of the Loan Documents, Borrower’s performance thereunder,
nor the exercise of any remedies by Lender, will adversely affect Borrower’s
rights under the Operating Lease.

 

Section 4.2. Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

-47-



--------------------------------------------------------------------------------

V. BORROWER COVENANTS

 

Section 5.1. Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply in all
material respects with all Legal Requirements applicable to Borrower, Operating
Lessee and the Properties. There shall never be committed by Borrower or
Operating Lessee and Borrower any act or omission affording the federal
government or any state or local government the right of forfeiture against any
Individual Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. Borrower hereby
covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower and Operating Lessee shall
at all times maintain, preserve and protect all franchises and trade names and
preserve all the remainder of its property used or useful in the conduct of its
business and shall keep the Properties in good working order and repair, and
from time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Mortgages. Borrower and Operating Lessee shall keep the
Properties insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement. Borrower and Operating
Lessee shall operate any Individual Property that is the subject of an O&M
Agreement in accordance with the terms and provisions thereof in all material
respects. After prior notice to Lender, Borrower or Operating Lessee, at its own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower, Operating
Lessee or any Individual Property or any alleged violation of any Legal
Requirement, provided that (i) no Default or Event of Default has occurred and
remains uncured; (ii) Borrower or Operating Lessee is permitted to do so under
the provisions of any mortgage or deed of trust superior in lien to the
applicable Mortgage; (iii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any instrument to which Borrower
or Operating Lessee is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable statutes,
laws and ordinances; (iv) no Individual Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (v) Borrower or Operating Lessee shall promptly upon final
determination thereof comply with any such Legal Requirement determined to be
valid or applicable or cure any violation of any Legal Requirement; (vi) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower, Operating Lessee and any Individual Property; and (vii)
Borrower or Operating Lessee shall furnish such security as reasonably may be
required in the proceeding, or as may be requested by Lender, to insure
compliance with such Legal Requirement, together with all interest and penalties
payable in connection therewith. Lender may apply any such security, as
necessary to

 

-48-



--------------------------------------------------------------------------------

cause compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or any Individual Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.

 

5.1.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges
now or hereafter levied or assessed or imposed against the Properties or any
part thereof as the same become due and payable; provided, however, Borrower’s
obligation to directly pay Taxes shall be suspended for so long as Borrower
complies with the terms and provisions of Section 7.2 hereof. Borrower will
deliver to Lender receipts for payment or other evidence satisfactory to Lender
that the Taxes and Other Charges have been so paid or are not then delinquent no
later than ten (10) days prior to the date on which the Taxes and/or Other
Charges would otherwise be delinquent if not paid. Borrower shall furnish to
Lender receipts for the payment of the Taxes and the Other Charges prior to the
date the same shall become delinquent provided, however, Borrower is not
required to furnish such receipts for payment of Taxes in the event that such
Taxes have been paid by Lender pursuant to Section 7.2 hereof. Borrower shall
not suffer and shall promptly cause to be paid and discharged (or bonded in a
manner reasonably acceptable to Lender) any Lien or charge whatsoever which may
be or become a Lien or charge against the Properties, and shall promptly pay for
all utility services provided to the Properties. After prior notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes or Other
Charges, provided that (a) no Default or Event of Default has occurred and
remains uncured; (b) Borrower is permitted to do so under the provisions of any
mortgage or deed of trust superior in lien to the applicable Mortgage; (c) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower or Operating Lessee is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(d) no Individual Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (e) Borrower
and/or Operating Lessee shall promptly upon final determination thereof pay the
amount of any such Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (f) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
applicable Individual Property; and (g) Borrower shall furnish such security as
reasonably may be required in the proceeding, or as may be requested by Lender,
to insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established or
any Individual Property (or part thereof or interest therein) shall be in danger
of being sold, forfeited, terminated, cancelled or lost or there shall be any
danger of the Lien of any Mortgage being primed by any related Lien.

 

5.1.3 Litigation. Borrower shall give prompt notice to Lender of any litigation
or governmental proceedings pending or threatened against Borrower, Principal,
Operating Lessee and Guarantor which might materially adversely affect
Borrower’s, Principal’s, Operating Lessee’s or Guarantor’s condition (financial
or otherwise) or business or any Individual Property.

 

-49-



--------------------------------------------------------------------------------

5.1.4 Access to Properties. Borrower shall permit, and cause Operating Lessee to
permit, agents, representatives and employees of Lender to inspect the
Properties or any part thereof at reasonable hours upon reasonable advance
notice.

 

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s, Principal’s, Operating Lessee’s or Guarantor’s
condition, financial or otherwise, or of the occurrence of any Default or Event
of Default of which Borrower has knowledge.

 

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which Lender reasonably believes would have a Material Adverse Effect
upon the rights of Lender hereunder or any rights obtained by Lender under any
of the other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.

 

5.1.7 Perform Loan Documents. Borrower shall observe, perform and satisfy all
the terms, provisions, covenants and conditions of, and shall pay when due all
costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

 

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with any Individual Property, and Lender
shall be reimbursed for any expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by Borrower of the
expense of an appraisal on behalf of Lender in case of Casualty or Condemnation
affecting any Individual Property or any part thereof) out of such Insurance
Proceeds.

 

5.1.9 Further Assurances. Borrower shall, or cause Operating Lessee to, at
Borrower’s sole cost and expense:

 

(a) to the extent in Borrower’s possession or reasonably obtainable by Borrower
or Operating Lessee, furnish to Lender all instruments, documents, boundary
surveys, footing or foundation surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by Borrower pursuant to the terms of the Loan Documents or which are reasonably
requested by Lender in connection therewith and which are consistent with the
terms thereof;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require and which are consistent with the terms thereof;
and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time and which are consistent with the terms
thereof.

 

-50-



--------------------------------------------------------------------------------

5.1.10 Supplemental Mortgage Affidavits. Borrower represents that it has paid
all state, county and municipal recording and all other taxes imposed upon the
execution and recordation of the Mortgages. If at any time Lender determines,
based on applicable law, that Lender is not being afforded the maximum amount of
security available from any one or more of the Properties as a direct or
indirect result of applicable taxes not having been paid with respect to any
Individual Property, Borrower agrees that Borrower will execute, acknowledge and
deliver to Lender, immediately upon Lender’s request, supplemental affidavits
increasing the amount of the Debt attributable to any such Individual Property
(as set forth as the Release Amount on Schedule I annexed hereto) for which all
applicable taxes have been paid to an amount determined by Lender to be equal to
the lesser of (a) the greater of the fair market value of the applicable
Individual Property (i) as of the date hereof and (ii) as of the date such
supplemental affidavits are to be delivered to Lender, and (b) the amount of the
Debt attributable to any such Individual Property (as set forth as the Release
Amount on Schedule I annexed hereto), and Borrower shall, on demand, pay any
additional taxes.

 

5.1.11 Financial Reporting. (a) Borrower will keep and maintain or will cause to
be kept and maintained on a Fiscal Year basis, in accordance with the Uniform
System of Accounts and GAAP, which for each Individual Property shall be
prepared as part of the audited financial statements of Highland Hospitality
Corporation, proper and accurate books, records and accounts reflecting all of
the financial affairs of Borrower and all items of income and expense in
connection with the operation on an individual basis of the Properties. Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice to examine such books, records and accounts at the office
of Borrower or any other Person maintaining such books, records and accounts and
to make such copies or extracts thereof as Lender shall desire. During the
continuance of an Event of Default, Borrower shall pay any costs and expenses
incurred by Lender to examine Borrower’s accounting records with respect to the
Properties, as Lender shall determine to be necessary or appropriate in the
protection of Lender’s interest.

 

(b) Borrower will furnish to Lender annually, within ninety (90) days following
the end of each Fiscal Year of Borrower, a complete copy of Highland Hospitality
Corporation’s consolidated annual financial statements audited by a “Big Four”
accounting firm in accordance with the Uniform System of Accounts and GAAP
covering the Properties on a combined basis as well as each Individual Property
for such Fiscal Year and containing statements of profit and loss for each of
the Properties and a balance sheet for each Individual Property. Such statements
shall set forth the financial condition and the results of operations for the
Properties for such Fiscal Year, and shall include, but not be limited to,
amounts representing annual Net Operating Income, Gross Income from Operations
and Operating Expenses. Such annual financial statements shall be accompanied by
the following for each Individual Property (i) a comparison of the budgeted
income and expenses and the actual income and expenses for the prior Fiscal Year
for each Individual Property, (ii) a review report of a “Big Four” accounting
firm or other independent certified public accountant reasonably acceptable to
Lender, (iii) occupancy statistics for the Properties on a combined basis as
well as for each Individual Property, and (iv) an Officer’s Certificate
certifying that each annual financial statement presents

 

-51-



--------------------------------------------------------------------------------

fairly the financial condition and the results of operations of Borrower and the
Properties being reported upon and that such financial statements have been
prepared in accordance with the Uniform System of Accounts and GAAP and as of
the date thereof whether there exists an event or circumstance which constitutes
a Default or Event of Default under the Loan Documents executed and delivered
by, or applicable to, Borrower or Operating Lessee, and if such Default or Event
of Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same.

 

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
twenty-five (25) days after the end of each calendar month prior to the
occurrence of a Securitization and on or before forty-five (45) days after the
end of each calendar quarter following the Securitization of the Loan the
following items, accompanied by an Officer’s Certificate stating that such items
are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower and the Properties on a
combined basis as well as each Individual Property (subject to normal year-end
adjustments) as applicable: (i) monthly and year-to-date operating statements
(including Capital Expenditures) prepared for each calendar month, noting Net
Operating Income, Gross Income from Operations, and Operating Expenses (not
including any contributions to the Replacement Reserve Fund), and, upon Lender’s
request, other information necessary and sufficient to fairly represent the
financial position and results of operation of the Properties during such
calendar month, and containing a comparison of budgeted income and expenses and
the actual income and expenses together with a detailed explanation of any
variances of five percent (5%) or more between budgeted and actual amounts for
such periods, all in form reasonably satisfactory to Lender; and (ii) the amount
of all operating rent due pursuant to the Operating Lease for the subject month.
In addition, such Officer’s Certificate shall also state that the
representations and warranties of Borrower set forth in Section 4.1.30 are true
and correct as of the date of such certificate and that there are no trade
payables outstanding for more than sixty (60) days (subject to Borrower’s right
to contest in accordance with this Agreement). All calculations of the operating
rent due under each Operating Lease shall be subject to verification by Lender.

 

(d) For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than thirty (30) days prior to the commencement of such period or Fiscal
Year in form reasonably satisfactory to Lender. The Annual Budget for each
Fiscal Year shall be subject to Lender’s approval not to be unreasonably
withheld (each such Annual Budget, an “Approved Annual Budget”). The Annual
Budget for the Fiscal Year 2004 has been approved by Lender as of the Closing
Date as the Approved Annual Budget for such Fiscal Year. In the event that
Lender objects to a proposed Annual Budget submitted by Borrower which requires
the approval of Lender hereunder, Lender shall advise Borrower of such
objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Borrower
shall promptly revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrower of any objections to such revised Annual Budget within ten
(10) days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objections) and Borrower shall promptly revise the same in
accordance with the process described in this subsection until Lender approves
the Annual Budget. Until such time that Lender approves a proposed Annual Budget
which requires the approval of Lender hereunder, the most recently Approved
Annual Budget shall apply; provided, that such Approved Annual Budget shall be
adjusted to reflect actual increases in Taxes, Insurance Premiums and Other
Charges.

 

-52-



--------------------------------------------------------------------------------

(e) In the event that Borrower must incur an extraordinary Operating Expense or
Capital Expenditure not set forth in the Approved Annual Budget (each, an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval.

 

(f) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with the following financial statements (the costs and expenses of
which shall be paid by Lender) if, at the time a Disclosure Document is being
prepared for a Securitization, it is expected that the principal amount of the
Loan together with any Affiliated Loans at the time of Securitization may, or if
the principal amount of the Loan together with any Affiliated Loans at any time
during which the Loan and any Affiliated Loans are included in a Securitization
does, equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization:

 

(i) A balance sheet with respect to each Individual Property for the two (2)
most recent fiscal years, meeting the requirements of Section 210.3-01 of
Regulation S-X of the Securities Act and statements of income and statements of
cash flows with respect to each Individual Property for the three most recent
fiscal years, meeting the requirements of Section 210.3-02 of Regulation S-X,
and, to the extent that such balance sheet is more than 135 days old as of the
date of the document in which such financial statements are included, interim
financial statements of each Individual Property meeting the requirements of
Section 210.3-01 and 210.3-02 of Regulation S-X (all of such financial
statements, collectively, the “Standard Statements”); provided, however, that
with respect to each Individual Property (other than properties that are hotels,
nursing homes, or other properties that would be deemed to constitute a business
and not real estate under Regulation S-X or other legal requirements) that has
been acquired by Borrower from an unaffiliated third party (such Property,
“Acquired Property”), as to which the other conditions set forth in Section
210.3-14 of Regulation S-X for provision of financial statements in accordance
with such Section have been met, in lieu of the Standard Statements otherwise
required by this Section, Borrower shall instead provide the financial
statements required by such Section 210.3-14 of Regulation S-X (“Acquired
Property Statements”).

 

(ii) Not later than thirty (30) days after the end of each fiscal quarter
following the date hereof, a balance sheet of each Individual Property as of the
end of such fiscal quarter, meeting the requirements of Section 210.3-01 of
Regulation S-X, and statements of income and statements of cash flows of each
Individual Property for the period commencing following the last day of the most
recent fiscal year and ending on the date of such balance sheet and for the
corresponding period of the most recent fiscal year, meeting the requirements of
Section 210.3-02 of Regulation S-X (provided, that if for such corresponding
period of the most recent fiscal year Acquired Property Statements were
permitted to be provided hereunder pursuant to subsection (i) above, Borrower
shall instead provide Acquired Property Statements for such corresponding
period).

 

-53-



--------------------------------------------------------------------------------

(iii) Not later than seventy-five (75) days after the end of each fiscal year
following the date hereof, a balance sheet of each Individual Property as of the
end of such fiscal year, meeting the requirements of Section 210.3-01 of
Regulation S-X, and statements of income and statements of cash flows of the
each Individual Property for such fiscal year, meeting the requirements of
Section 210.3-02 of Regulation S-X.

 

(iv) Within ten (10) Business Days after notice from the Lender in connection
with the Securitization of this Loan, such additional financial statements, such
that, as of the date (each, an “Offering Document Date”) of each Disclosure
Document, Borrower shall have provided Lender with all financial statements as
described in subsection (f)(i) above; provided, that the fiscal year and interim
periods for which such financial statements shall be provided shall be
determined as of such Offering Document Date.

 

(g) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with summaries of the financial statements referred to in Section
5.1.11(f) hereof if, at the time a Disclosure Document is being prepared for a
Securitization, it is expected that the principal amount of the Loan and any
Affiliated Loans at the time of Securitization may, or if the principal amount
of the Loan and any Affiliated Loans at any time during which the Loan and any
Affiliated Loans are included in a Securitization does, equal or exceed ten
percent (10%) (but is less than twenty percent (20%)) of the aggregate principal
amount of all mortgage loans included or expected to be included, as applicable,
in a Securitization. Such summaries shall meet the requirements for “summarized
financial information,” as defined in Section 210.1-02(bb) of Regulation S-X, or
such other requirements as may be determined to be necessary or appropriate by
Lender.

 

(h) All financial statements provided by Borrower hereunder pursuant to Section
5.1.11(f) and (g) hereof shall be prepared in accordance with GAAP, and shall
meet the requirements of Regulation S-X and other applicable legal requirements.
All financial statements referred to in Sections 5.1.11(f)(i) and 5.1.11(f)(iii)
above shall be audited by independent accountants of Borrower acceptable to
Lender in accordance with Regulation S-X and all other applicable legal
requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-X and all other applicable legal requirements, and shall be further
accompanied by a manually executed written consent of the independent
accountants, in form and substance acceptable to Lender, to the inclusion of
such financial statements in any Disclosure Document and any Exchange Act Filing
and to the use of the name of such independent accountants and the reference to
such independent accountants as “experts” in any Disclosure Document and
Exchange Act Filing, all of which shall be provided at the same time as the
related financial statements are required to be provided. All financial
statements (audited or unaudited) provided by Borrower under Section 5.1.11(f)
and (g) shall be accompanied by an Officer’s Certificate, which certification
shall state that such financial statements meet the requirements set forth in
the first sentence of this Section 5.1.11(h).

 

-54-



--------------------------------------------------------------------------------

(i) If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation S-X or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
filing under or pursuant to the Exchange Act in connection with or relating to a
Securitization (hereinafter, an “Exchange Act Filing”) or as shall otherwise be
reasonably requested by the Lender.

 

(j) In the event Lender determines, in connection with a Securitization, that
the financial statements required in order to comply with Regulation S-X or
other legal requirements are other than as provided herein, then notwithstanding
the provisions of Section 5.1.11(f), (g) and (h) hereof, Lender may request, and
Borrower shall promptly provide, such combination of Acquired Property Statement
and/or Standard Statements or such other financial statements as Lender
determines to be necessary or appropriate for such compliance.

 

(k) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Properties,
Operating Lessee and Borrower that is provided to Lender pursuant to this
Section 5.1.11 in connection with the Securitization to such parties requesting
such information in connection with such Securitization.

 

5.1.12 Business and Operations. Borrower shall, and shall cause Operating Lessee
to, continue to engage in the businesses presently conducted by Borrower and
Operating Lessee as and to the extent the same are necessary for the ownership,
maintenance, management and operation of the Properties. Borrower shall, and
shall cause Operating Lessee to, qualify to do business and will remain in good
standing under the laws of each jurisdiction as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Properties.

 

5.1.13 Title to the Properties. Borrower will warrant and defend (a) the title
to each Individual Property and every part thereof, subject only to Liens
permitted hereunder (including Permitted Encumbrances) and (b) the validity and
priority of the Liens of the Mortgages and the Assignments of Leases, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by Lender if an interest in any
Individual Property, other than as permitted hereunder, is claimed by another
Person.

 

5.1.14 Costs of Enforcement. In the event (a) that any Mortgage encumbering any
Individual Property is foreclosed in whole or in part or that any such Mortgage
is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any mortgage prior to or subsequent to
any Mortgage encumbering any Individual Property in which proceeding Lender is
made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other

 

-55-



--------------------------------------------------------------------------------

similar proceeding in respect of Borrower or Operating Lessee or any of their
constituent Persons or an assignment by Borrower or Operating Lessee or any of
their constituent Persons for the benefit of its creditors, Borrower, its
successors or assigns, shall be chargeable with and agrees to pay all costs of
collection and defense, including attorneys’ fees and costs, incurred by Lender
or Borrower in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, together with all required
service or use taxes.

 

5.1.15 Estoppel Statement. (a) After request by Lender, Borrower shall within
ten (10) Business Days furnish Lender with a statement, duly acknowledged and
certified, setting forth (i) the original principal amount of the Loan, (ii) the
unpaid principal amount of the Loan, (iii) the Applicable Interest Rate of the
Loan, (iv) the date installments of interest and/or principal were last paid,
(v) any offsets or defenses to the payment of the Debt, if any, and (vi) that
the Note, this Agreement, the Mortgages and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification.

 

(b) After request by Borrower, Lender shall within ten (10) Business Days
furnish Borrower with a statement, duly acknowledged and certified, setting
forth (i) the original principal amount of the Loan, (ii) the unpaid principal
amount of the Loan, (iii) the Applicable Interest Rate of the Loan, (iv) the
date installments of interest and/or principal were last paid, (v) any offsets
or defenses to the payment of the Debt, if any, (vi) that the Note, this
Agreement, the Mortgages and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving the
particulars of such modification, and (vii) whether any written notice of a
Default is then outstanding.

 

(c) Borrower shall use commercially reasonable efforts to deliver to Lender upon
request, tenant estoppel certificates from each commercial tenant leasing space
at the Properties in form and substance reasonably satisfactory to Lender
provided that Borrower shall not be required to deliver such certificates more
frequently than two (2) times in any calendar year.

 

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

 

5.1.17 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior consent of Lender.

 

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower,
Operating Lessee and Principal and the good standing of Guarantor as of the date
of the Securitization.

 

-56-



--------------------------------------------------------------------------------

5.1.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of any Individual Property (a) with any other real property
constituting a tax lot separate from such Individual Property, and (b) which
constitutes real property with any portion of such Individual Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of the Individual
Property.

 

5.1.20 Leasing Matters. Any Leases with respect to an Individual Property
executed after the date hereof, for more than three thousand (3,000) square feet
shall be approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. If (a) Borrower submits to Lender a proposed Lease for
which Lender’s consent is required hereunder together with reasonably detailed
financial information relating to the tenant under such Lease and such other
information as Lender may reasonably request, accompanied by a notice in
capitalized, bold faced 14 point type containing the following statement at the
top of the first page: “THIS IS A REQUEST FOR LEASE APPROVAL. IF LENDER FAILS TO
APPROVE OR DISAPPROVE THE ENCLOSED LEASE WITHIN TEN (10) BUSINESS DAYS, BORROWER
MAY DELIVER A DEEMED APPROVAL NOTICE,” (b) Lender fails to either approve or
reject said Lease within such ten (10) Business Day period after receipt of the
first notice, and Borrower delivers the Lease to Lender accompanied by a notice
in capitalized, bold faced 14 point type containing the following statement at
the top of the first page: “THIS IS A SECOND REQUEST FOR LEASE APPROVAL. IF
LENDER FAILS TO APPROVE OR DISAPPROVE THE ENCLOSED LEASE WITHIN FIVE (5)
BUSINESS DAYS, SUCH LEASE WILL BE DEEMED APPROVED BY LENDER,” and (c) Lender
fails to approve or reject the Lease within such five (5) Business Day period
(approval or rejection by notice by facsimile on the same day being acceptable),
then the Lease shall be deemed approved by Lender. Upon request, Borrower shall
furnish Lender with copies of all executed Leases. All renewals of Leases and
all proposed Leases shall provide for rental rates comparable to existing local
market rates. All proposed Leases shall be on commercially reasonable terms and
shall not contain any terms which would materially affect Lender’s rights under
the Loan Documents. All Leases executed after the date hereof shall provide that
they are subordinate to the Mortgage encumbering the applicable Individual
Property and that the lessee agrees to attorn to Lender or any purchaser at a
sale by foreclosure or power of sale. Lender agrees to enter into a
subordination, no disturbance and attornment agreement in such form and
substance as is reasonably acceptable to Lender with any tenant (other than the
Operating Lessee) whose Lease is in excess of three thousand (3,000) square feet
and has been approved by Lender. Borrower shall, and shall cause Operating
Lessee to, (i) observe and perform the obligations imposed upon the lessor under
the Leases in a commercially reasonable manner; (ii) enforce and may amend or
terminate the terms, covenants and conditions contained in the Leases upon the
part of the lessee thereunder to be observed or performed in a commercially
reasonable manner and in a manner not to impair the value of the Individual
Property involved except that no termination by Borrower or acceptance of
surrender by a tenant of any Leases shall be permitted unless by reason of a
tenant default and then only in a commercially reasonable manner to preserve and
protect the Individual Property; provided, however, that no such termination or
surrender of any Lease covering more than three thousand (3,000) square

 

-57-



--------------------------------------------------------------------------------

feet will be permitted without the consent of Lender (which consent shall not be
unreasonably withheld, conditioned or delayed); (iii) not collect any of the
rents more than one (1) month in advance (other than security deposits); (iv)
not execute any other assignment of lessor’s interest in the Leases or the Rents
(except as contemplated by the Loan Documents); (v) not alter, modify or change
the terms of the Leases in a manner inconsistent with the provisions of the Loan
Documents; and (vi) execute and deliver at the request of Lender all such
further assurances, confirmations and assignments in connection with the Leases
as Lender shall from time to time reasonably require. Notwithstanding anything
to the contrary contained herein, neither Borrower nor Operating Lessee shall
enter into a lease of all or substantially all of any Individual Property
without Lender’s prior consent.

 

5.1.21 Alterations. Borrower shall obtain Lender’s prior consent to any
alterations to any Improvements, which consent shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing provided no
Event of Default has occurred and is continuing, Lender’s consent shall not be
required in connection with (a) any alterations to the Improvements (excluding
Decorative Changes) that will not have a Material Adverse Effect, provided that
such alterations (i) are made in connection with tenant improvement work
performed pursuant to the terms of any Lease executed on or before the date
hereof, (ii) do not adversely affect any structural component of any
Improvements, any utility or HVAC system contained in any Improvements or the
exterior of any building constituting a part of any Improvements and the
aggregate cost thereof does not exceed One Million Dollars ($1,000,000), or
(iii) consist of repair or replacement of (x) parking areas or resurfacing or
restriping of parking areas, (y) lighting, or (z) grounds keeping, or (iv) are
performed in connection with the Restoration of an Individual Property after the
occurrence of a Casualty in accordance with the terms and provisions of this
Agreement; (b) any Decorative Changes; (c) any Required Repairs made in
accordance with Section 7.1 hereof; or (d) any Replacements made in accordance
with Section 7.3 hereof. If the total unpaid amounts due and payable with
respect to alterations to the Improvements at any Individual Property (other
than such amounts to be paid or reimbursed by tenants under the Leases) shall at
any time exceed the lesser of four percent (4%) of the Release Amount for the
applicable Individual Property or Three Million Dollars ($3,000,000) (the
“Threshold Amount”) and such cost will not be paid from amounts on deposit in
the Replacement Reserve Fund or the Required Repair Fund, then prior to the
commencement of such alterations, Borrower shall promptly deliver to Lender as
security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (A) cash,
(B) U.S. Obligations, (C) other collateral, credit enhancement or rated
securities acceptable to Lender and that the applicable Rating Agencies have
confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or any class thereof in connection with any
Securitization, or (D) a completion and performance bond or an irrevocable
letter of credit (payable on sight draft only) issued by a financial institution
having a rating by S&P of not less than “A-1+” if the term of such bond or
letter of credit is no longer than three (3) months or, if such term is in
excess of three (3) months, issued by a financial institution having a rating
that is acceptable to Lender and that the applicable Rating Agencies have
confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or any class thereof in connection with any
Securitization. Such security shall be in an amount equal to the excess of the
total unpaid amounts with respect to alterations to the Improvements on the
applicable Individual Property

 

-58-



--------------------------------------------------------------------------------

(other than such amounts to be paid or reimbursed by tenants under the Leases)
over the Threshold Amount and, if any Event of Default shall occur and be
continuing, Lender may apply such security from time to time at the option of
Lender to pay for such alterations. Provided no Event of Default is then
continuing, any security delivered to Lender pursuant to this Section 5.1.21
(less the cost of completing any applicable “punch list” items as reasonably
estimated by Lender) shall be returned to Borrower upon the payment in full and
lien-free, substantial completion of the alterations for which such security was
delivered.

 

5.1.22 Operation of Property. (a) Borrower shall cause the Properties to be
operated, in all material respects, in accordance with the Management Agreement
(or Replacement Management Agreement) as applicable. In the event that the
Management Agreement expires or is terminated (without limiting any obligation
of Borrower to obtain Lender’s consent to any termination or modification of the
Management Agreement in accordance with the terms and provisions of this
Agreement), Borrower shall promptly enter into a Replacement Management
Agreement with Manager or another Qualified Manager, as applicable. In the event
that the Franchise Agreement expires or is terminated (without limiting any
obligation of Borrower to obtain Lender’s consent to any termination or
modification of the Franchise Agreement in accordance with the terms and
provisions of this Agreement), Borrower shall promptly enter into a Replacement
Franchise Agreement with Franchisor or another Qualified Franchisor, as
applicable.

 

(b) Borrower shall, and shall cause Operating Lessee to: (i) promptly perform
and/or observe, in all material respects, all of the covenants and agreements
required to be performed and observed by it under the Management Agreement and
the Franchise Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
material default under the Management Agreement and the Franchise Agreement of
which it is aware; and (iii) enforce the performance and observance of all of
the covenants and agreements required to be performed and/or observed by Manager
under the Management Agreement, in a commercially reasonable manner.

 

5.1.23 Operating Lease. Borrower shall (a) cause the hotel located on each
Individual Property to be operated pursuant to the Operating Lease; (b) promptly
perform and/or observe all of the material covenants, agreements and obligations
required to be performed and observed by Borrower under the Operating Lease and
do all things necessary to preserve and to keep unimpaired its material rights
thereunder; (c) promptly notify Lender of any default under the Operating Lease;
(d) promptly enforce in a commercially reasonable manner the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by Operating Lessee under the Operating Lease; and (e) cause
Operating Lessee to operate the Properties and conduct its business and
operations in accordance with the terms of this Agreement as if it were a
Borrower hereunder and not allow or permit Operating Lessee to take any of the
actions that Borrower is prohibited from taking pursuant to the terms of this
Agreement.

 

-59-



--------------------------------------------------------------------------------

Section 5.2. Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Liens of all Mortgages in accordance with the terms
of this Agreement and the other Loan Documents, Borrower covenants and agrees
with Lender that it will not do, directly or indirectly, any of the following:

 

5.2.1 Operation of Property. (a) Borrower shall not, and shall not permit or
allow Operating Lessee to, without Lender’s prior consent (which consent shall
not be unreasonably withheld, conditioned or delayed): (i) surrender, terminate
or cancel the Management Agreement; provided, that Borrower may, or may allow
Operating Lessee to, without Lender’s consent, replace the Manager so long as
the replacement manager is a Qualified Manager pursuant to a Replacement
Management Agreement; (ii) surrender, terminate or cancel the Franchise
Agreement; provided, that Borrower may, or may allow Operating Lessee to,
without Lender’s consent, replace the Franchisor so long as the replacement
franchisor is a Qualified Franchisor pursuant to a Replacement Franchise
Agreement; (iii) reduce or consent to the reduction of the term of the
Management Agreement or the Franchise Agreement; (iv) increase or consent to the
increase of the amount of any charges under the Management Agreement or the
Franchise Agreement; or (v) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the Management
Agreement or the Franchise Agreement in any material respect.

 

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not, and shall not permit or allow Operating Lessee to, exercise
any rights, make any decisions, grant any approvals or otherwise take any action
under the Management Agreement or the Franchise Agreement without the prior
consent of Lender, which consent may be withheld in Lender’s sole discretion.

 

5.2.2 Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of any Individual Property or permit any such action to be
taken, except:

 

(i) Permitted Encumbrances;

 

(ii) Liens created by or permitted pursuant to the Loan Documents; and

 

(iii) Liens for Taxes or Other Charges not yet due.

 

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the
Properties, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of Borrower except to the extent permitted by the Loan Documents, (d)
modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction or (e) cause Principal or
Operating Lessee to (i) dissolve, wind up or liquidate or take any action, or
omit to take an action, as a result of which Principal or Operating Lessee would
be dissolved, wound up or liquidated in whole or in part, or (ii) amend, modify,
waive or terminate the organizational documents of Principal or Operating
Lessee, in each case, without obtaining the prior consent of Lender.

 

5.2.4 Change in Business. (a) Borrower shall not enter into any line of business
other than the ownership and operation of Operating Lessee and the Properties,
or make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business.

 

-60-



--------------------------------------------------------------------------------

(b) Borrower shall not permit, allow or otherwise cause Operating Lessee to
enter into any line of business other than the operation of the Properties
pursuant to the Operating Lease, or make any material change in the scope or
nature of its business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of its present business.

 

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any material claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

 

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of any Individual Property or seek any variance
under any existing zoning ordinance or use or permit the use of any portion of
any Individual Property in any manner that could result in such use becoming a
non-conforming use under any zoning ordinance or any other applicable land use
law, rule or regulation, without the prior consent of Lender.

 

5.2.7 Intentionally Omitted.

 

5.2.8 Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender thirty (30) days prior notice. Borrower
shall not change the place of its organization as set forth in Section 4.1.28
without the consent of Lender, which consent shall not be unreasonably withheld.
Upon Lender’s request, Borrower shall execute and deliver additional financing
statements, security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in the Properties as
a result of such change of principal place of business or place of organization.

 

5.2.9 ERISA. (a) Neither Borrower nor Operating Lessee shall engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Note, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.

 

(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) neither Borrower
nor Operating Lessee is an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (ii) neither Borrower nor Operating Lessee is
subject to any state statute regulating investments of, or fiduciary obligations
with respect to, governmental plans; and (iii) one or more of the following
circumstances is true:

 

(A) Equity interests in Borrower and Operating Lessee are publicly offered
securities, within the meaning of 29 C.F.R. §2510.3-101(b)(2);

 

-61-



--------------------------------------------------------------------------------

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower and Operating Lessee is held by “benefit plan investors”
within the meaning of 29 C.F.R. §2510.3-101(f)(2); or

 

(C) Each of Borrower and Operating Lessee qualifies as an “operating company” or
a “real estate operating company” within the meaning of 29 C.F.R. §2510.3-101(c)
or (e).

 

5.2.10 Transfers. (a) Borrower acknowledges that Lender has examined and relied
on the experience of Borrower and its general partners, members, principals and
(if Borrower is a trust) beneficial owners in owning and operating properties
such as the Properties in agreeing to make the Loan, and will continue to rely
on Borrower’s ownership of the Properties as a means of maintaining the value of
the Properties as security for repayment of the Debt and the performance of the
obligations contained in the Loan Documents. Borrower acknowledges that Lender
has a valid interest in maintaining the value of the Properties so as to ensure
that, should Borrower default in the repayment of the Debt or the performance of
the obligations contained in the Loan Documents, Lender can recover the Debt by
a sale of the Properties.

 

(b) Without the prior consent of Lender and except to the extent otherwise set
forth in this Section 5.2.10, Borrower shall not, and shall not permit any
Restricted Party to, (i) sell, convey, mortgage, grant, bargain, encumber,
pledge, assign, grant options with respect to, or otherwise transfer or dispose
of (directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) any Individual
Property or any part thereof or any legal or beneficial interest therein or (ii)
permit a Sale or Pledge of an interest in any Restricted Party (collectively, a
“Transfer”), other than (A) pursuant to Leases of space in the Improvements to
tenants in accordance with the provisions of Section 5.1.20 and (B) the
disposition of equipment and other personal property pursuant to the replacement
thereof or otherwise in the ordinary course of operation of the Properties.

 

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell an Individual Property or any part
thereof for a price to be paid in installments; (ii) with the exception of the
Operating Lease, an agreement by Borrower leasing all or a substantial part of
an Individual Property for other than actual occupancy by a space tenant
thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s or Operating Lessee’s right, title and interest
in and to any Leases or any Rents; (iii) if a Restricted Party is a corporation,
any merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating

 

-62-



--------------------------------------------------------------------------------

to such membership interest, or the Sale or Pledge of non-managing membership
interests or the creation or issuance of new non-managing membership interests;
or (vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests.

 

(d) Notwithstanding the provisions of this Section 5.2.10, the following
transfers shall not be deemed to be a Transfer: (i) the Sale or Pledge, in one
or a series of transactions, of not more than forty-nine percent (49%) of the
stock in a Restricted Party or other beneficial interest, and (ii) the Sale or
Pledge, in one or a series of transactions, of not more than forty-nine percent
(49%) of the limited partnership interests or membership interests (as the case
may be) in a Restricted Party; provided, however, in the case of each of the
foregoing (i) and (ii), (A) no such sales or transfers shall result in the
change of voting control in the Restricted Party, (B) as a condition to each
such sale or transfer, Lender shall receive not less than thirty (30) days prior
notice of such proposed sale or transfer, (C) if after giving effect to any such
Sale or Pledge, more than forty-nine percent (49%) in the aggregate of direct or
indirect interests in a Restricted Party are owned by any Person and its
Affiliates that owned less than forty-nine percent (49%) direct or indirect
interest in such Restricted Party as of the Closing Date, Borrower shall deliver
to Lender an Additional Insolvency Opinion acceptable to Lender and the Rating
Agencies, (D) no such Sale or Pledge of any direct ownership interests in
Borrower, Principal or Operating Lessee shall be permitted, and (E) Borrower,
Principal and Operating Lessee shall each continue to be a Special Purpose
Entity following such Sale or Pledge. In addition, at all times, Guarantor must
continue to control Borrower, Principal, Operating Lessee, and any Affiliated
Manager and own, directly or indirectly, at least a one hundred percent (100%)
interest in Borrower, Operating Lessee, Principal and Affiliated Manager.
Lender’s consent or approval shall not be required with respect to (I) the
trading or issuance of shares or other securities of Highland Hospitality
Corporation on a nationally recognized stock exchange, or (II) the transfer,
sale or issuance of operating partnership units or other securities of Guarantor
to a Qualified Transferee, provided that such Qualified Transferee or Highland
Hospitality Corporation controls Guarantor and owns not less than a thirty
percent (30%) interest in Guarantor, or (III) the transfer, sale or issuance of
operating partnership units of Guarantor in connection with the merger,
reorganization or consolidation of Highland Hospitality Corporation or
Guarantor, provided that the surviving entity is a publicly listed company on a
nationally recognized exchange and such entity has a net worth greater than the
net worth of Highland Hospitality Corporation immediately before such merger,
reorganization or consolidation, provided further, that with respect to (II) and
(III), (x) as a condition to each such transfer, sale or issuance, Lender shall
receive not less than fifteen (15) days prior notice of such proposed transfer,
sale or issuance, and (y) if after giving effect to any such transfer, sale or
issuance, more than forty-nine percent (49%) in the aggregate of direct or
indirect interests in a Restricted Party are owned by any Person and its
Affiliates that owned less than forty-nine percent (49%) direct or indirect
interest in such Restricted Party as of the Closing Date, Borrower shall deliver
to Lender an Additional Insolvency Opinion acceptable to Lender and the Rating
Agencies.

 

(e) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
or whether or not Lender has consented to any previous Transfer.

 

-63-



--------------------------------------------------------------------------------

(f) No consent to any assumption of the Loan shall occur on or before the first
(1st) anniversary of the first (1st) Payment Date. Thereafter, Lender’s consent
to a one (1) time Transfer of the Properties shall not be unreasonably withheld
provided that Lender receives sixty (60) days prior written notice of such
Transfer and no Event of Default has occurred and is continuing, and further
provided that the following additional requirements are satisfied:

 

(i) Borrower shall pay Lender a transfer fee equal to one percent (1%) of the
outstanding principal balance of the Loan at the time of such transfer;

 

(ii) the proposed transferee (“Transferee”) shall be a Qualified Transferee;

 

(iii) if the Manager shall not be the manager of the Properties following such
transfer, then the Manager must be a Qualified Manager pursuant to a Replacement
Management Agreement;

 

(iv) if required by Lender, delivery of confirmation in writing from each Rating
Agency to the effect that such transfer and assumption of the Loan will not
result in a reduction, downgrade, withdrawal or qualification of the ratings in
effect immediately prior to such proposed transfer for the Securities or any
class thereof which then are outstanding;

 

(v) the Transferee shall have executed and delivered to Lender an assumption
agreement in form and substance reasonably acceptable to Lender, evidencing such
Transferee’s agreement to abide and be bound by the terms of this Agreement
(including, without limitation, Sections 4.1.30 and 5.2.9 hereof), the Note, the
Mortgages and the other Loan Documents, as applicable, together with such legal
opinions as may be reasonably requested by Lender;

 

(vi) Lender shall have received an Additional Insolvency Opinion covering the
Transferee and such other persons reasonably required by Lender and the Rating
Agencies, such Additional Insolvency Opinion to be reasonably satisfactory to
Lender and the Rating Agencies;

 

(vii) Borrower shall deliver, at its sole cost and expense, an endorsement to
the Title Insurance Policies, as modified by the assumption agreement, as a
valid first lien on the Properties and naming the Transferee as owner of the
Properties, which endorsement shall insure that, as of the date of the recording
of the assumption agreement, the Properties shall not be subject to any
additional exceptions or liens other than those contained in the relevant Title
Insurance Policies issued on the Closing Date and the Permitted Encumbrances
relating thereto;

 

(viii) the delivery of evidence satisfactory to Lender that the single purpose
nature and bankruptcy remoteness of Borrower, its shareholders, partners or
members, as the case may be, following such Transfer is in accordance with the
then current standards of Lender and the Rating Agencies;

 

-64-



--------------------------------------------------------------------------------

(ix) prior to any release of Guarantor, a substitute guarantor reasonably
acceptable to Lender shall have assumed all of the liabilities and obligations
of Guarantor under the Guaranty and the Environmental Indemnity executed by
Guarantor or executed a replacement guaranty and environmental reasonably
satisfactory to Lender; and

 

(x) payment of all of fees and expenses reasonably incurred by or on behalf of
Lender in connection with such Transfer including, without limitation, the cost
of any required third party reports, reasonable legal fees and expenses,
Lender’s out-of-pocket expenses, recording fees, title insurance premiums,
mortgage and intangible taxes, Rating Agency fees and expenses or required legal
opinions.

 

5.2.11 Operating Lease. Without Lender’s prior written consent, Borrower shall
not (a) surrender, terminate or cancel the Operating Lease; (b) reduce or
consent to the reduction of the term of the Operating Lease; (c) increase or
consent to the increase of the amount of any charges under the Operating Lease;
(d) modify, change, supplement, alter or amend the Operating Lease or waive or
release any of Borrower’s rights and remedies under the Operating Lease,
provided, that an Operating Lease may be amended to reduce the rent payable
thereunder if such reduction in rents (i) is consistent with market conditions,
(ii) would be agreed to in a comparable arms-length transaction with an
unrelated third party, and (iii) provides for rent payable in the aggregate
under all Operating Leases of no less than an amount equal to 1.2 times the Debt
Service due under the Loan and the debt service due under the Mezzanine Loan; or
(e) waive, excuse, condone or in any way release or discharge Operating Lessee
of or from Operating Lessee’s material obligations, covenants and/or conditions
under the Operating Lease.

 

VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 

Section 6.1. Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and the Properties providing at least the
following coverages:

 

(i) comprehensive all risk insurance on the Improvements and the Personal
Property, including contingent liability from Operation of Building Laws,
Demolition Costs and Increased Cost of Construction Endorsements, in each case
(A) in an amount equal to one hundred percent (100%) of the “Full Replacement
Cost”, which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation, but the amount shall in no event be
less than the outstanding principal balance of the Loan; (B) containing an
agreed amount endorsement with respect to the Improvements and Personal Property
waiving all co-insurance provisions; (C) providing for no deductible in excess
of Twenty-Five Thousand and No/100 Dollars ($25,000) for all risk insurance
coverage (other than flood insurance coverage); and (D) containing an “Ordinance
or Law Coverage” or “Enforcement” endorsement if any of the Improvements or the
use of the Individual Property shall at any time constitute

 

-65-



--------------------------------------------------------------------------------

legal non-conforming structures or uses. In addition, Borrower shall obtain: (x)
if any portion of the Improvements is currently or at any time in the future
located in a federally designated “special flood hazard area”, flood hazard
insurance in an amount equal to the lesser of (1) the Full Replacement Cost of
such Improvements or (2) the maximum amount of such insurance available under
the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of
1973 or the National Flood Insurance Reform Act of 1994, as each may be amended
or such greater amount as Lender shall require; (y) earthquake insurance in
amounts and in form and substance reasonably satisfactory to Lender in the event
the Individual Property is located in an area with a high degree of seismic
activity and (z) coastal windstorm insurance in amounts and in form and
substance satisfactory to Lender in the event the Individual Property is located
in any coastal region, provided that the insurance pursuant to clauses (x), (y)
and (z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this Section 6.1(a)(i);

 

(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Individual Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000) in the aggregate and One Million and No/100 Dollars ($1,000,000)
per occurrence; (B) to continue at not less than the aforesaid limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all legal contracts; (5) contractual liability
covering the indemnities contained in Article 8 of the Mortgages to the extent
the same is available; and (6) other coverages usual to hotel operations
including, but not limited to, Inn Keepers Legal Liability and Liquor Liability.

 

(iii) business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by the insurance provided for in subsection (i)
above; (C) containing an extended period of indemnity endorsement which provides
that after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of one
hundred eighty (180) days (or with respect to the Individual Property where
insurance is maintained and provided by the Hyatt Corporation, sixty (60) days
from the date that the applicable Individual Property is repaired or replaced
and operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period; and (D) in an amount equal to
one hundred percent (100%) of the business interruption value from each
Individual Property for a period of eighteen (18) months from the date of such
Casualty (assuming such Casualty had not occurred) or actual loss sustained and
notwithstanding that the policy may expire at the end of such period. The amount
of such business income insurance shall be determined prior to the date hereof

 

-66-



--------------------------------------------------------------------------------

and at least once each year thereafter based on Borrower’s reasonable estimate
of the Gross Income from Operations each Individual Property for the succeeding
eighteen (18) month period. Notwithstanding anything to the contrary in Section
2.7 hereof, all proceeds payable to Lender pursuant to this subsection shall be
held by Lender and shall be applied at Lender’s sole discretion to (I) the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note or (II) Operating Expenses approved by Lender in
its sole discretion; provided, however, that nothing herein contained shall be
deemed to relieve Borrower of its obligations to pay the obligations secured by
the Loan Documents on the respective dates of payment provided for in the Note
and the other Loan Documents except to the extent such amounts are actually paid
out of the proceeds of such business income insurance;

 

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Individual
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Individual Property, and (4) with an agreed
amount endorsement waiving co-insurance provisions;

 

(v) if an Individual Property includes commercial property, worker’s
compensation insurance with respect to any employees of Borrower, as required by
any Governmental Authority or Legal Requirement;

 

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
shall be reasonably required by Lender on terms consistent with the commercial
property insurance policy required under Section 6.1(a)(i) above;

 

(vii) umbrella liability insurance in an amount not less than Seventy-Five
Million and No/100 Dollars ($75,000,000) per occurrence on terms consistent with
the commercial general liability insurance policy required under Section
6.1(a)(ii) above, if the aggregate limits are shared with other hotels insured
in the same insurance program, the minimum limit of required umbrella liability
insurance shall be One Hundred Million and No/100 Dollars ($100,000,000);

 

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of Seventy-Five Million and No/100 Dollars
($75,000,000);

 

(ix) if an Individual Property is or becomes a legal “non-conforming” use,
ordinance or law coverage and insurance coverage to compensate for the cost

 

-67-



--------------------------------------------------------------------------------

of demolition or rebuilding of the undamaged portion of the Individual Property
along with any reduced value and the increased cost of construction in amounts
as requested by Lender;

 

(x) the insurance required under Sections 6.1(a)(i) and (iii) above shall cover
perils of terrorism and acts of terrorism and Borrower shall maintain income
insurance for loss resulting from perils and acts of terrorism on terms
(including amounts) consistent with those required under Sections 6.1(a)(i) and
(iii) above at all times during the term of the Loan; provided, however, in the
event that perils of terrorism and acts of terrorism (“Terrorism Losses”) are
excluded from the insurance required under Sections 6.1(a)(i) and (iii) above,
then Borrower shall obtain a stand-alone policy or policies that covers the
Properties against Terrorism Losses, which stand-alone policy or policies shall
be on terms consistent with those required under Sections 6.1(a)(i) and (iii)
above with a deductible of not greater than $250,000 and such coverage is in an
amount equal to, the lesser of (a) the outstanding principal balance of the Loan
(provided such policy contains a waiver of coinsurance) or (b) the sum of the
business income insurance equal to 100% of the projected gross income from each
Individual Property for a period of eighteen (18) months from the date that the
Individual Property is repaired or replaced and operations are resumed plus the
Full Replacement Cost. Notwithstanding the foregoing, in no event shall Borrower
be required to pay annual premiums for such stand-alone policy insurance
covering Terrorism Losses in excess of the Terrorism Premium Limit (i.e., if the
cost exceeds the Terrorism Premium Limit, Borrower shall obtain as much coverage
as is available at a cost equal to the Terrorism Premium Limit); and

 

(xi) upon sixty (60) days’ notice, such other reasonable insurance and in such
reasonable amounts as Lender from time to time may reasonably request against
such other insurable hazards which at the time are commonly insured against for
property similar to the Individual Property located in or around the region in
which the Individual Property is located.

 

(b) All insurance provided for in Section 6.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the reasonable approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a claims paying
ability rating of “A” or better from S&P and A:X or better from A.M. Best
Company, Inc. (and the equivalent thereof) by at least two (2) of the Rating
Agencies rating the Securities (one of which shall be S&P if they are rating the
Securities and one of which will be Moody’s if they are rating the Securities),
or if only one Rating Agency is rating the Securities, then only by such Rating
Agency. The Policies described in Section 6.1(a) (other than those strictly
limited to liability protection) shall designate Lender as loss payee. Not less
than ten (10) days prior to the expiration dates of the Policies theretofore
furnished to Lender, certificates of insurance evidencing the Policies
accompanied by evidence satisfactory to Lender of payment of the premiums due
thereunder (the “Insurance Premiums”), shall be delivered by Borrower to Lender.

 

-68-



--------------------------------------------------------------------------------

(c) Any blanket insurance Policy shall provide the same protection as would a
separate Policy insuring only the Properties in compliance with the provisions
of Section 6.1(a).

 

(d) All Policies provided for or contemplated by Section 6.1(a), except for the
Policy referenced in Section 6.1(a)(v), shall name Borrower as an additional
insured and Lender as an additional insured, as its interests may appear, and in
the case of property damage, boiler and machinery, flood and earthquake
insurance, shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender.

 

(e) All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:

 

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

(ii) the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ notice
to Lender and any other party named therein as an additional insured;

 

(iii) the issuers thereof shall give notice to Lender if the Policies have not
been renewed fifteen (15) days prior to its expiration; and

 

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

 

(f) If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall have the right, without
notice to Borrower, to take such action as Lender deems necessary to protect its
interest in the Properties, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Mortgages and shall bear
interest at the Default Rate.

 

Section 6.2. Casualty. If the Individual Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of the Individual
Property (other than work required to be completed by Tenants, under Leases) as
nearly as possible to the condition the Individual Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender and otherwise in accordance with Section 6.4. Borrower shall pay all
costs of such Restoration whether or not such costs are covered by insurance.
Lender may, but shall not be obligated to make proof of loss if not made
promptly by Borrower. In addition, Lender may participate in any settlement
discussions with any insurance companies with respect to any Casualty in which
the Net Proceeds or the costs of completing the Restoration are equal to or

 

-69-



--------------------------------------------------------------------------------

greater than four percent (4%) of the Release Amount for the related Individual
Property (and shall approve the final settlement, which approval shall not be
unreasonably withheld, conditioned or delayed) and Borrower shall deliver to
Lender all instruments required by Lender to permit such participation.

 

Section 6.3. Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Individual Property and shall deliver to Lender copies of any and all papers
served in connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt in accordance with Section 2.4.2. Lender
shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. If any Individual Property or any
portion thereof is taken by a condemning authority, Borrower shall promptly
commence and diligently prosecute the Restoration of the applicable Individual
Property (other than work required to be completed by tenants under Leases) and
otherwise comply with the provisions of Section 6.4. If any Individual Property
is sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt.

 

Section 6.4. Restoration. The following provisions shall apply in connection
with the Restoration of any Individual Property:

 

(a) If the Net Proceeds shall be less than four percent (4%) of the Release
Amount for the applicable Individual Property and the costs of completing the
Restoration shall be less than four percent (4%) of the Release Amount for the
applicable Individual Property, the Net Proceeds will be disbursed by Lender to
Borrower upon receipt, provided that all of the conditions set forth in Section
6.4(b)(i) are met and Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Agreement.

 

(b) If the Net Proceeds are equal to or greater than four percent (4%) of the
Release Amount for the applicable Individual Property or the costs of completing
the Restoration is equal to or greater than four percent (4%) of the Release
Amount for the applicable Individual Property, the Net Proceeds will be held by
Lender and Lender shall make the Net Proceeds available for the Restoration in
accordance with the provisions of this Section 6.4. The term “Net Proceeds” for
purposes of this Section 6.4 shall mean: (i) the net amount of all insurance
proceeds received by Lender pursuant to Section 6.1 (a)(i), (iv), (vi), (ix) and
(x) as a result of such damage or destruction, after deduction of its reasonable
costs and expenses (including, but

 

-70-



--------------------------------------------------------------------------------

not limited to, reasonable counsel fees), if any, in collecting same (“Insurance
Proceeds”), or (ii) the net amount of the Award, after deduction of its
reasonable costs and expenses (including, but not limited to, reasonable counsel
fees), if any, in collecting same (“Condemnation Proceeds”), whichever the case
may be.

 

(i) The Net Proceeds shall be made available to Borrower for Restoration upon
the approval of Lender in its sole discretion that the following conditions are
met:

 

(A) no Event of Default shall have occurred and be continuing;

 

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on the Individual
Property has been substantially damaged, destroyed or rendered unusable as a
result of such Casualty or (2) in the event the Net Proceeds are Condemnation
Proceeds, less than fifteen percent (15%) of the land constituting the
Individual Property is taken, and such land is located along the perimeter or
periphery of the Individual Property, and no material portion of the
Improvements is located on such land;

 

(C) Intentionally Omitted;

 

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

 

(E) Lender shall be reasonably satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Individual Property as a result of the occurrence
of any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii), if applicable, or (3) by other funds of Borrower;

 

(F) Lender shall be reasonably satisfied that the Restoration will be completed
on or before the earliest to occur of (1) six (6) months prior to the Maturity
Date, (2) such time as may be required under applicable Legal Requirements or
(3) the expiration of the insurance coverage referred to in Section 6.1(a)(iii);

 

(G) the Individual Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;

 

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

 

-71-



--------------------------------------------------------------------------------

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Individual Property or the related Improvements;

 

(J) the Debt Service Coverage Ratio for the affected Individual Property, after
giving effect to the Restoration, shall be equal to or greater than 1.2 to 1.0;

 

(K) the Loan-to-Value Ratio for the effected Individual Property, after giving
effect to the Restoration, shall be equal to or less than seventy and one-half
percent (70.5%);

 

(L) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender; and

 

(M) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration.

 

(ii) The Net Proceeds shall be paid directly to Lender and deposited in an
interest-bearing account (with interest earned thereon added to the Net
Proceeds) and, until disbursed in accordance with the provisions of this Section
6.4(b), shall constitute additional security for the Debt and other obligations
under the Loan Documents. The Net Proceeds shall be disbursed by Lender to, or
as directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence reasonably satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full (subject to commercially reasonable
retainages), and (B) there exist no notices of pendency, stop orders, mechanic’s
or materialman’s liens or notices of intention to file same, or any other liens
or encumbrances of a material nature on the Individual Property which have not
either been fully bonded to the reasonable satisfaction of Lender and discharged
of record or in the alternative fully insured to the satisfaction of Lender by
the title company issuing the Title Insurance Policy.

 

(iii) All plans and specifications required in connection with the Restoration
(the cost of which is reasonably estimated to exceed four percent (4%) of the
Release Amount for the applicable Individual Property) shall be subject to prior
review and reasonable acceptance in all material respects by Lender and by an
independent consulting engineer selected by Lender (the “Casualty Consultant”).
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which

 

-72-



--------------------------------------------------------------------------------

they have been engaged, shall be subject to prior review and reasonable
acceptance by Lender and the Casualty Consultant (which acceptance shall not be
unreasonably withheld conditioned or delayed). All costs and expenses incurred
by Lender in connection with making the Net Proceeds available for the
Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.

 

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until such time as the Casualty Consultant certifies to Lender that
fifty percent (50%) or more of the Restoration has been completed following
which the Casualty Retainage shall be reduced to five percent (5%) until the
Restoration has been substantially completed. The Casualty Retainage shall in no
event, and notwithstanding anything to the contrary set forth above in this
Section 6.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Individual Property have been obtained from all
Governmental Authorities, and Lender receives evidence reasonably satisfactory
to Lender that the costs of the Restoration have been paid in full or will be
paid in full out of the Casualty Retainage; provided, however, that Lender will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the lien of the related Mortgage. If required by Lender,
the release of any such portion of the Casualty Retainage shall be approved by
the surety company, if any, which has issued a payment or performance bond with
respect to the contractor, subcontractor or materialman.

 

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

 

-73-



--------------------------------------------------------------------------------

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall either (A) deposit the deficiency
(the “Net Proceeds Deficiency”) with Lender, or (B) provide reasonably
satisfactory evidence to Lender that Borrower has directly paid the costs of the
Restoration in an amount at least equal to the Net Proceeds Deficiency, before
any further disbursement of the Net Proceeds shall be made. The Net Proceeds
Deficiency deposited with Lender shall be held by Lender and shall be disbursed
for costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 6.4(b) shall constitute additional security
for the Debt and other obligations under the Loan Documents.

 

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency (less the costs of any “punch-list” items)
deposited with Lender after the Casualty Consultant certifies to Lender that the
Restoration has been completed in accordance with the provisions of this Section
6.4(b), and the receipt by Lender of evidence reasonably satisfactory to Lender
that all costs incurred in connection with the Restoration have been paid in
full (other than the costs of any “punch-list” items), shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing.

 

(c) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to Section
6.4(b)(vii) may be retained and applied by Lender in accordance with Section
2.4.2 hereof toward the payment of the Debt whether or not then due and payable
in such order, priority and proportions as Lender in its sole discretion shall
deem proper, or, at the discretion of Lender, the same may be paid, either in
whole or in part, to Borrower for such purposes as Lender shall approve, in its
discretion.

 

(d) In the event of foreclosure of the Mortgage with respect to the Individual
Property, or other transfer of title to the Individual Property in
extinguishment in whole or in part of the Debt all right, title and interest of
Borrower in and to the Policies that are not blanket Policies then in force
concerning the Individual Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

 

VII. RESERVE FUNDS

 

Section 7.1. Required Repair Funds.

 

7.1.1 Deposits. Borrower shall perform the PIP Requirements, repairs and
environmental remediation at the Properties, as more particularly set forth on
Schedule III hereto (such PIP Requirements, repairs and environmental
remediation hereinafter collectively referred to as “Required Repairs”).
Borrower shall complete the Required Repairs on or before the

 

-74-



--------------------------------------------------------------------------------

required deadline for each repair as set forth on Schedule III, which period of
time shall be extended as a result of any force majeure delays unless such
extension would cause a default under the applicable Franchise Agreement or
Management Agreement which has not been waived by the applicable Franchisor or
Manager. It shall be an Event of Default under this Agreement if (a) Borrower
does not complete the Required Repairs at each Individual Property by the
required deadline for each repair and environmental remediation as set forth on
Schedule III (as such date may be extended as provided above), or (b) Borrower
does not satisfy each condition contained in Section 7.1.2 hereof. Upon the
occurrence of such an Event of Default, Lender, at its option, may withdraw all
Required Repair Funds from the Required Repair Account and Lender may apply such
funds either to completion of the Required Repairs at one or more of the
Properties or toward payment of the Debt in such order, proportion and priority
as Lender may determine in its sole discretion. Lender’s right to withdraw and
apply Required Repair Funds shall be in addition to all other rights and
remedies provided to Lender under this Agreement and the other Loan Documents.
On the Closing Date, Borrower shall deposit with Lender (x) the amount for each
Individual Property set forth on such Schedule III hereto to perform the
Required Repairs for such Individual Property multiplied by (i) one hundred
twenty-five percent (125%) with respect to those Required Repairs determined
pursuant to the Physical Conditions Reports, (ii) one hundred twenty-five
percent (125%) with respect to those Required Repairs that are environmental
remediation recommended in the Environmental Reports (other than building
exterior reports), (iii) one hundred fifty percent (150%) with respect to those
Required Repairs that are environmental remediation recommended in the
Environmental Reports that are building exterior reports, and (iv) one hundred
percent (100%) of the PIP Requirements identified on Schedule III, and (y) one
hundred twenty-five percent (125%) of the amount reasonably estimated by Lender
to be due for those PIP Requirements not specifically identified on Schedule
III, which amount shall be reduced to one hundred percent (100%) for those PIP
Requirements specifically identified by Borrower in a manner reasonably
satisfactory to Lender. Amounts so deposited with Lender shall be held by Lender
in accordance with Section 7.5 hereof. Amounts so deposited shall hereinafter be
referred to as Borrower’s “Required Repair Fund” and the account in which such
amounts are held shall hereinafter be referred to as Borrower’s “Required Repair
Account”.

 

7.1.2 Release of Required Repair Funds. Lender shall disburse to Borrower (or to
Operating Lessee, if so directed by Borrower) the Required Repair Funds from the
Required Repair Account from time to time, but not more frequently than once in
any thirty (30) day period, upon satisfaction by Borrower of each of the
following conditions: (a) Borrower shall, or shall cause Operating Lessee to,
submit a written request for payment to Lender at least ten (10) Business Days
prior to the date on which Borrower or Operating Lessee, as applicable, requests
such payment be made and specifies the Required Repairs to be paid, (b) on the
date such request is received by Lender and on the date such payment is to be
made, no Default or Event of Default shall exist and remain uncured, (c) Lender
shall have received an Officer’s Certificate (i) stating that all Required
Repairs at the applicable Individual Property to be funded by the requested
disbursement have been completed in good and workmanlike manner and in
accordance with all applicable federal, state and local laws, rules and
regulations, such Officer’s Certificate to be accompanied by a copy of any
license, permit or other approval by any Governmental Authority required to
commence and/or complete the Required Repairs, (ii) identifying each Person that
supplied materials or labor in connection with the Required Repairs performed at
such Individual Property to be funded by the requested disbursement, and

 

-75-



--------------------------------------------------------------------------------

(iii) stating that each such Person has been paid in full or will be paid in
full upon such disbursement, such Officer’s Certificate to be accompanied by
lien waivers or other evidence of payment satisfactory to Lender, (d) at
Lender’s option, a title search for such Individual Property indicating that
such Individual Property is free from all liens, claims and other encumbrances
not previously approved by Lender, and (e) Lender shall have received such other
evidence as Lender shall reasonably request that the Required Repairs at such
Individual Property to be funded by the requested disbursement have been
completed and are paid for or will be paid upon such disbursement to Borrower or
Operating Lessee, as applicable. Lender shall not be required to make
disbursements from the Required Repair Account with respect to any Individual
Property unless such requested disbursement is in an amount greater than $5,000
(or a lesser amount if the total amount in the Required Repair Account is less
than $5,000, in which case only one disbursement of the amount remaining in the
account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.1.2.

 

Section 7.2. Tax and Insurance Escrow Fund. Borrower shall pay to Lender on each
Payment Date (a) one-twelfth of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates, and (b) one-twelfth of the Insurance Premiums that Lender
reasonably estimates will be payable for the renewal of the coverage afforded by
the Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”). Lender will apply the
Tax and Insurance Escrow Fund to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.1.2 hereof and under the
Mortgages. In making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof, provided, however, Borrower
shall have the right to contest the same in good faith in accordance with the
terms and conditions of this Agreement. Provided (x) no Event of Default exists,
(y) Borrower has not elected to make the Static Cash Deposit, and (z) the amount
on deposit in the Tax and Insurance Escrow Fund is sufficient, then (i) Borrower
shall not be liable for any late charges or penalties imposed by any
Governmental Authority and/or insurance providers as a result of Lender’s
failure to make any payments of Taxes and Insurance Premiums required hereunder,
and (ii) Lender shall be responsible for the payment of any such amounts. If the
amount of the Tax and Insurance Escrow Fund shall exceed the amounts due for
Taxes and Insurance Premiums pursuant to Section 5.1.2 and Section 6.1 hereof,
Lender shall, in its sole discretion, return any excess to Borrower or credit
such excess against the next due payments to be made to the Tax and Insurance
Escrow Fund. Any amount remaining in the Tax and Insurance Escrow Fund after the
Debt has been paid in full shall be returned to Borrower. In allocating such
excess, Lender may deal with the Person shown on the records of Lender to be the
owner of the Properties. If at any time Lender reasonably determines that the
Tax and Insurance Escrow Fund is not or will not be sufficient to pay Taxes and
Insurance Premiums by the dates set forth in (a) and (b) above, Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to Lender by the amount that Lender reasonably estimates is sufficient
to

 

-76-



--------------------------------------------------------------------------------

make up the deficiency at least thirty (30) days prior to the due date of the
Taxes and/or thirty (30) days prior to expiration of the Policies, as the case
may be. Notwithstanding the foregoing, if Borrower (i) elects upon thirty (30)
days written notice to Lender to deposit into the Tax and Insurance Fund the
amount reasonably estimated by Lender to be due for Taxes and Insurance Premiums
during the immediately succeeding twelve (12) month period (which amount may be
reasonably adjusted by Lender from time to time to reflect any increases in the
Taxes and Insurance Premiums due in the next twelve (12) month period) (the
“Static Cash Deposit”), and (ii) thereafter provides continuing and current
evidence reasonably satisfactory to Lender that all Taxes have been paid by
Borrower prior to their respective due dates and all Insurance Premiums have
been paid by Borrower prior to the expiration of the Policies, then Borrower
shall not be required to pay to Lender on each Payment Date the amount otherwise
required to be deposited into the Tax and Insurance Escrow Fund.

 

Section 7.3. Replacements and Replacement Reserve.

 

7.3.1 Replacement Reserve Fund. Borrower shall pay to Lender on each Payment
Date the applicable Replacement Reserve Monthly Deposit to fund the costs of
replacements, repairs and maintenance required to be made to the Properties
during the calendar year (collectively, the “Replacements”). Amounts so
deposited shall hereinafter be referred to as Borrower’s “Replacement Reserve
Fund” and the account in which such amounts are held shall hereinafter be
referred to as Borrower’s “Replacement Reserve Account”. Any amount held in the
Replacement Reserve Account and allocated for an Individual Property shall be
retained by Lender and credited toward the future Replacement Reserves Monthly
Deposits required by Lender hereunder in the event such Individual Property is
released from the Lien of its related Mortgage in accordance with Section 2.6.2
hereof.

 

7.3.2 Disbursements from Replacement Reserve Account. Lender shall make
disbursements from the Replacement Reserve Fund as requested by Borrower, and
approved by Lender in its reasonable discretion (taking into consideration any
applicable requirements and obligations of Borrower with respect to the
Replacements under the related Management Agreement), no more frequently than
once in any thirty (30) day period of no less than $5,000.00 upon delivery by
Borrower or Operating Lessee of Lender’s standard form of draw request
accompanied by copies of paid invoices for the amounts requested and, if
required by Lender for requests in excess of $25,000.00 for a single item, lien
waivers and releases from all parties furnishing materials and/or services in
connection with the requested payment. Lender may require an inspection of the
related Individual Property at Borrower’s expense prior to making a monthly
disbursement in order to verify completion of replacements and repairs of items
in excess of $100,000.00 for which reimbursement is sought.

 

7.3.3 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

 

Section 7.4. Excess Cash Flow Escrow Fund. Upon the occurrence of a Cash Flow
Trigger Event, Borrower shall deposit with Lender all Excess Cash Flow in the
Cash Management Account, which shall be held by Lender as additional security
for the Loan and amounts so held shall be hereinafter referred to as the “Excess
Cash Flow Escrow Fund” and

 

-77-



--------------------------------------------------------------------------------

the account to which such amounts are held shall hereinafter be referred to as
the “Excess Cash Flow Escrow Account”. Upon the occurrence of a Cash Flow
Trigger Cure and provided that no Event of Default or Mezzanine Loan Default
shall have occurred and be continuing, all funds on deposit in the Excess Cash
Flow Escrow Account shall be remitted to Borrower. All funds held in the Excess
Cash Flow Escrow Fund shall be treated as a “Reserve Fund” for purposes of
Section 7.5 hereof. All additional amounts deposited under this Section 7.4
shall be additional security for the repayment of the Debt and may be withdrawn
by Lender upon the occurrence of an Event of Default and applied by Lender in
such order and priority as Lender may determine.

 

Section 7.5. Reserve Funds, Generally. (a) Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
During the continuance of an Event of Default, Lender may, in addition to any
and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the payment of the Debt in any
order in its sole discretion. The Reserve Funds shall not constitute trust funds
and may be commingled with other monies held by Lender.

 

(b) Borrower shall not, without obtaining the prior consent of Lender, further
pledge, assign or grant any security interest in any Reserve Fund or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

(c) The Reserve Funds shall be held in an Eligible Account and invested in
Permitted Investments. All interest or other earnings on a Reserve Fund shall be
added to and become a part of such Reserve Fund and shall be disbursed in the
same manner as other monies deposited in such Reserve Fund. Borrower shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest or income earned on the Reserve Funds. No other
investments of the sums on deposit in the Reserve Funds shall be permitted
except as set forth in this Section 7.5. Borrower shall bear all reasonable
costs associated with the investment of the sums in the account in Permitted
Investments. Such costs shall be deducted from the income or earnings on such
investment, if any, and to the extent such income or earnings shall not be
sufficient to pay such costs, such costs shall be paid by Borrower promptly on
demand by Lender. Lender shall have no liability for the rate of return earned
or losses incurred on the investment of the sums in Permitted Investments.

 

(d) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established. Borrower shall assign to Lender all rights and claims Borrower
may have against all Persons supplying labor, materials or other services which
are to be paid from or secured by the Reserve Funds; provided, however, that
Lender may not pursue any such right or claim unless an Event of Default has
occurred and remains uncured.

 

-78-



--------------------------------------------------------------------------------

VIII. DEFAULTS

 

Section 8.1. Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

 

(i) if any portion of the Debt is not paid when due;

 

(ii) subject to Section 2.7.3 hereof, if any of the Taxes or Other Charges are
not paid when the same are due and payable, other than Taxes or Other Charges
being contested pursuant to Section 5.1.2 hereof;

 

(iii) if the Policies are not kept in full force and effect, or if certificates
satisfactorily evidencing the Policies are not delivered to Lender within ten
(10) days after request (provided that, as long as Borrower has not elected to
make a Static Cash Deposit, it shall not constitute an Event of Default if
Lender fails to pay Insurance Premiums in accordance with Section 7.2 hereof
when sufficient funds to make such payments are on deposit in the Tax and
Insurance Escrow Fund);

 

(iv) if Borrower Transfers or otherwise encumbers any portion of the Properties
without Lender’s prior consent in violation of the provisions of this Agreement
or Article 6 of the Mortgage;

 

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made;

 

(vi) if Borrower, Principal, Operating Lessee or Guarantor shall make an
assignment for the benefit of creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Principal, Operating Lessee or Guarantor, or if Borrower, Principal, Operating
Lessee or Guarantor shall be adjudicated a bankrupt or insolvent, or if any
petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, shall be filed by or
against, consented to, or acquiesced in by, Borrower, Principal, Operating
Lessee or Guarantor, or if any proceeding for the dissolution or liquidation of
Borrower, Principal, Operating Lessee or Guarantor shall be instituted;
provided, however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Borrower, Principal, Operating Lessee or
Guarantor, upon the same not being discharged, stayed or dismissed within sixty
(60) days;

 

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

-79-



--------------------------------------------------------------------------------

(ix) if Borrower breaches any of its respective negative covenants contained in
Section 5.2 or any covenant contained in Section 4.1.30 or Section 5.1.11
hereof, provided, however, that a breach of any covenant contained in Section
4.1.30 or in Section 5.2 shall not constitute an Event of Default if (A) such
breach is inadvertent, immaterial and non-recurring, (B) if such breach is
curable, Borrower shall promptly cure such breach within thirty (30) days after
notice thereof from Lender, and (C) with respect to a breach of any covenant
contained in Section 4.1.30, within fifteen (15) Business Days of the request of
Lender, Borrower delivers to Lender an additional Insolvency Opinion, or a
modification of the Insolvency Opinion, to the effect that such breach shall not
in any way impair, negate or amend the opinions rendered in the Insolvency
Opinion, which opinion or modification any counsel delivering such opinion or
modification shall be acceptable to Lender in its reasonable discretion;

 

(x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

 

(xi) if any of the assumptions relating to the Restricted Parties contained in
the Insolvency Opinion delivered to Lender in connection with the Loan, or in
the Additional Insolvency Opinion delivered subsequent to the closing of the
Loan, is or shall become untrue in any material respect;

 

(xii) if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement);

 

(xiii) if a material default has occurred and continues beyond any applicable
cure period under the Franchise Agreement if such default permits the Franchisor
to terminate or cancel the Franchise Agreement;

 

(xiv) if Borrower ceases to do business as a hotel at the Properties or
terminates such business for any reason whatsoever (other than temporary
cessation in connection with any continuous and diligent Restoration of any
Individual Property following a Casualty or Condemnation);

 

(xv) if (A) a material default has occurred and continues beyond any applicable
cure period under the Operating Lease, (B) the Operating Lease is amended,
modified or terminated in violation of the terms of this Agreement, or (C)
Borrower fails to enforce the material terms and provisions of each Operating
Lease;

 

(xvi) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections

 

-80-



--------------------------------------------------------------------------------

(i) to (xiv) above, for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed sixty (60) days; or

 

(xvii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or any Individual Property.

 

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi), (vii) or (viii) above) and
at any time thereafter, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in and to all
or any Individual Property, including, without limitation, declaring the Debt to
be immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and any
or all of the Properties, including, without limitation, all rights or remedies
available at law or in equity; and upon any Event of Default described in
clauses (vi), (vii) or (viii) above, the Debt and all other obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

Section 8.2. Remedies. (a) Upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, Borrower or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Debt shall be declared due and payable, and whether or not
Lender shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any Individual Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Properties and
each Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full.

 

-81-



--------------------------------------------------------------------------------

(b) With respect to Borrower and the Properties, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
Individual Property for the satisfaction of any of the Debt in preference or
priority to any other Individual Property, and Lender may seek satisfaction out
of all of the Properties or any part thereof, in its absolute discretion in
respect of the Debt. In addition, Lender shall have the right from time to time
to partially foreclose the Mortgages in any manner and for any amounts secured
by the Mortgages then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
one or more of the Mortgages to recover such delinquent payments, or (ii) in the
event Lender elects to accelerate less than the entire outstanding principal
balance of the Loan, Lender may foreclose one or more of the Mortgages to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by one or more of the Mortgages as Lender may elect.
Notwithstanding one or more partial foreclosures, the Properties shall remain
subject to the Mortgages to secure payment of sums secured by the Mortgages and
not previously recovered.

 

(c) Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until five (5) Business Days
after notice has been given to Borrower by Lender of Lender’s intent to exercise
its rights under such power. Except as may be required in connection with a
Securitization pursuant to Section 9.1 hereof, (i) Borrower shall not be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents, and
(ii) the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date.

 

(d) The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine in Lender’s sole discretion. No delay
or omission to exercise any remedy, right or power accruing upon an Event of
Default shall impair any such remedy, right or power or shall be construed as a
waiver

 

-82-



--------------------------------------------------------------------------------

thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

 

IX. SPECIAL PROVISIONS

 

Section 9.1. Sale of Notes and Securitization. Borrower acknowledges and agrees
that the Lender may sell all or any portion of the Loan and the Loan Documents,
or issue one or more participations therein, or consummate one or more private
or public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). At the request of Lender, and to the extent
not already required to be provided by Borrower under this Agreement, Borrower
shall use reasonable efforts to provide information not in the possession of
Lender or which may be reasonably required by Lender in order to satisfy the
market standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization including, without limitation, to:

 

(a) provide additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information;

 

(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, and if requested, supervise, third-party
service providers engaged by Borrower, Principal and their respective affiliates
to obtain, collect, and deliver information requested or required by Lender or
the Rating Agencies;

 

(c) deliver (i) updated opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Properties, Borrower,
Principal, Operating Lessee and Guarantor, the Operating Lease and the Loan
Documents, which updated opinions shall be consistent with those opinions of
counsel delivered as of the Closing Date, and (ii) if required by any Rating
Agency, revised organizational documents for Borrower, which counsel opinions
and organizational documents shall be reasonably satisfactory to the Rating
Agencies;

 

(d) if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Properties, which
estoppel letters, subordination agreements or other agreements shall be
substantially in the form used in connection with the closing of the Loan and if
not, then reasonably satisfactory to the Rating Agencies;

 

(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Properties, Borrower, Principal, Operating
Lessee, the Operating Lease and the Loan Documents as may be reasonably
requested by Lender or the Rating Agencies and consistent with the facts covered
by such representations and warranties as they exist on the date thereof, to the
extent of the representations and warranties made in the Loan Documents;

 

-83-



--------------------------------------------------------------------------------

(f) execute such amendments to the Loan Documents as may be requested by Lender
or the Rating Agencies to effect the Securitization (provided that, no such
amendments shall increase the obligations of Borrower or Guarantor or reduce the
rights of Borrower or Guarantor under the Loan Documents);

 

(g) if requested by Lender, review any information regarding the Properties,
Borrower, Principal, Operating Lessee, the Manager, the Mezzanine Loan and the
Loan which is contained in a preliminary or final private placement memorandum,
prospectus, prospectus supplement (including any amendment or supplement to
either thereof), or other disclosure document to be used by Lender or any
affiliate thereof; and

 

(h) supply to Lender such documentation, financial statements and reports
concerning Borrower, Principal, Guarantor, Operating Lessee, the Loan, the
Mezzanine Loan and/or any Individual Property in form and substance required in
order to comply with any applicable securities laws.

 

Borrower shall not be responsible for any costs and expenses incurred by Lender
in connection with a Securitization of the Loan (including, without limitation,
the fees and expenses of the Rating Agencies). Borrower shall be responsible for
all costs and expenses incurred by Borrower in connection with Borrower’s
complying with requests made under Article IX hereof.

 

9.1.2 Loan Components; Mezzanine Loans. (a) Notwithstanding the provisions of
Section 9.1 to the contrary, Borrower covenants and agrees that in connection
with any Securitization of the Loan, upon Lender’s request Borrower shall
deliver one or more new component notes to replace the original note or modify
the original note and other Loan Documents, as reasonably required, to reflect
multiple components of the Loan and such new notes or modified note shall at all
times shall have the same initial weighted average coupon as the original note
(except following an Event of Default or any prepayment of the Loan pursuant to
Section 2.4.2 hereof), but such new notes or modified note may subsequently
change the interest rate and apply principal, interest rates and amortization of
the Loan between the components in a manner specified by Lender in its sole
discretion, and modify the Cash Management Agreement with respect to the newly
created components such that the pricing and marketability of the Securities and
the size of each class of Securities and the rating assigned to each such class
by the Rating Agencies shall provide the most favorable rating levels and
achieve the optimum bond execution for the Loan; provided, that, except as
expressly set forth in this Section 9.1.2, none of the foregoing actions shall
have an adverse affect on Borrower or effect any of the rights or obligations of
Borrower or Guarantor under the Loan Documents in any adverse respect.

 

(b) Notwithstanding the provisions of Section 9.1 to the contrary, Borrower
covenants and agrees that after the Closing Date, Lender shall have the right to
establish different interest rates and to reallocate the amortization and
principal balances (including, without limitation, the reallocation of the
Release Amounts on a pro rata basis) of the Loan and the Mezzanine Loan between
each other and to require the payment of the Loan and the Mezzanine Loan in such
order of priority as may be designated by Lender in its sole discretion;
provided, that (i) in no event shall the initial weighted average spread of the
Loan and the Mezzanine Loan

 

-84-



--------------------------------------------------------------------------------

following any such reallocation or modification change from the initial weighted
average spread in effect immediately preceding such reallocation or modification
(except in connection with a prepayment of the Loan in accordance with Section
2.4.2 hereof or a prepayment of the Mezzanine Loan pursuant to Section 2.4.2 of
the Mezzanine Loan Agreement or following an Event of Default or a Mezzanine
Loan Default), but, provided, further, that such modifications may subsequently
change the weighted average spread and apply principal, interest rates and
amortization between the Loan and the Mezzanine Loan in a manner specified by
Lender in its sole discretion; provided, that, except as expressly set forth in
this Section 9.1.2, none of the foregoing actions shall have an adverse affect
on Borrower, Mezzanine Borrower or Guarantor or effect any of the rights or
obligations of Borrower under the Loan Documents or Mezzanine Borrower under the
Mezzanine Loan Documents in any adverse respect.

 

Section 9.2. Securitization Indemnification. (a) Borrower understands that
certain of the Provided Information may be included in Disclosure Documents in
connection with the Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.

 

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined the Provided Information included
within the sections of the Disclosure Documents entitled “Risk Factors,”
“Special Considerations,” “Description of the Mortgages,” “Description of the
Mortgage Loans and Mortgaged Property,” “The Manager,” “The Borrower” and
“Certain Legal Aspects of the Mortgage Loan,” and (B) such sections and such
other information in the Disclosure Documents (to the extent such information
relates to or includes any Provided Information) (the “Covered Disclosure
Information”) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading, (ii)
indemnifying Lender, JPMorgan (whether or not it is the Lender), any Affiliate
of JPMorgan that has filed any registration statement relating to the
Securitization or has acted as the sponsor or depositor in connection with the
Securitization, any Affiliate of JPMorgan that acts as an underwriter, placement
agent or initial purchaser of Securities issued in the Securitization, any other
co-underwriters, co-placement agents or co-initial purchasers of Securities
issued in the Securitization, and each of their respective officers, directors,
partners, employees, representatives, agents and Affiliates and each Person or
entity who controls any such Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Indemnified
Persons”), for any losses, claims, damages, liabilities, costs or expenses
(including, without limitation, legal fees and expenses for enforcement of these
obligations (collectively, the “Liabilities”)) to which any such Indemnified
Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement of any material fact contained in the Covered
Disclosure Information or arise out of or are based upon the omission to state
in the Covered Disclosure Information a material fact required to be stated

 

-85-



--------------------------------------------------------------------------------

therein or necessary in order to make the statements in the Covered Disclosure
Information, in light of the circumstances under which they were made, not
misleading and (iii) agreeing to reimburse each Indemnified Person for any legal
or other expenses incurred by such Indemnified Person, as they are incurred, in
connection with investigating or defending the Liabilities. This indemnity
agreement will be in addition to any liability which Borrower may otherwise
have. Moreover, the indemnification provided for in clauses (ii) and (iii) above
shall be effective whether or not an indemnification agreement described in
clause (i) above is provided.

 

(c) In connection with filings under the Exchange Act, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Persons, as
they are incurred, in connection with defending or investigating the
Liabilities; provided, however, that Borrower shall not be liable for any
omission of a material fact if information containing such material fact is
provided in writing to Lender and designated by Borrower in writing for
inclusion in a Disclosure Document but is not actually included in such
Disclosure Document.

 

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided further that the failure to notify such
Indemnifying Person shall not relieve it from any liability which it may have to
an Indemnified Person otherwise than under the provisions of this Section 9.2.
If any such claim or action shall be brought against an Indemnified Person, and
it shall notify any Indemnifying Person thereof, such Indemnifying Person shall
be entitled to participate therein and, to the extent that it wishes, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Person.
After notice from any Indemnifying Person to the Indemnified Person of its
election to assume the defense of such claim or action, such Indemnifying Person
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, if the
defendants in any such action include both an Indemnifying Person, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to the Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person or Persons. The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing

 

-86-



--------------------------------------------------------------------------------

records to substantiate that such counsel’s fees and disbursements are solely
related to the defense of a claim for which the Indemnifying Person is required
hereunder to indemnify such Indemnified Person. No Indemnifying Person shall be
liable for the expenses of more than one (1) such separate counsel unless such
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another Indemnified Person.

 

(e) Without the prior consent of JPMorgan (which consent shall not be
unreasonably withheld), no Indemnifying Person shall settle or compromise or
consent to the entry of any judgment in any pending or threatened claim, action,
suit or proceeding in respect of which indemnification may be sought hereunder
(whether or not any Indemnified Person is an actual or potential party to such
claim, action, suit or proceeding) unless the Indemnifying Person shall have
given JPMorgan reasonable prior notice thereof and shall have obtained an
unconditional release of each Indemnified Person hereunder from all liability
arising out of such claim, action, suit or proceedings. As long as an
Indemnifying Person has complied with its obligations to defend and indemnify
hereunder, such Indemnifying Person shall not be liable for any settlement made
by any Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld).

 

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying Persons, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of the Indemnifying Persons, on the one hand, and all
Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees (by underwriting
discount or otherwise) actually received by the Indemnified Persons in
connection with the closing of the Loan or the Securitization.

 

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

 

-87-



--------------------------------------------------------------------------------

(h) The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

 

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

 

Section 9.3. Intentionally Omitted.

 

Section 9.4. Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgages or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgages and the other Loan Documents, or in the Properties, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Properties, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Mortgages and the other Loan Documents, agrees that it shall not sue for,
seek or demand any deficiency judgment against Borrower in any such action or
proceeding under, or by reason of, or in connection with, the Note, this
Agreement, the Mortgages or the other Loan Documents. The provisions of this
Section 9.4 shall not, however, (a) constitute a waiver, release or impairment
of any obligation evidenced or secured by any of the Loan Documents; (b) impair
the right of Lender to name Borrower as a party defendant in any action or suit
for foreclosure and sale under any of the Mortgages; (c) affect the validity or
enforceability of or any Guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of any of the
Assignments of Leases; (f) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by each of the Mortgages or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against all of the
Properties; or (g) constitute a waiver of the right of Lender to enforce the
liability and obligation of Borrower, by money judgment or otherwise, to the
extent of any loss, damage, cost, expense, liability, claim or other obligation
incurred by Lender (including attorneys’ fees and costs reasonably incurred)
arising out of or in connection with the following:

 

(i) fraud or intentional misrepresentation by Borrower, Operating Lessee or any
Guarantor in connection with the Loan;

 

(ii) the willful misconduct of Borrower or Operating Lessee in connection with
the Loan;

 

(iii) the misappropriation or conversion by Borrower or Operating Lessee of (A)
any Insurance Proceeds paid by reason of any Casualty, (B) any Awards

 

-88-



--------------------------------------------------------------------------------

received in connection with a Condemnation of all or a portion of any Individual
Property, (C) any Rents received during the continuance of an Event of Default,
or (D) any Rents paid more than one (1) month in advance;

 

(iv) the misappropriation or conversion by Borrower or Operating Lessee of any
security deposits, advance deposits or any other deposits collected with respect
to the Properties which are not delivered to Lender upon a foreclosure of any
Individual Property or action in lieu thereof, except to the extent any such
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;

 

(v) if Borrower or Operating Lessee fails to maintain its status as a Special
Purpose Entity as required by and in accordance with the terms and provisions of
this Agreement or the Mortgages; or

 

(vi) if Borrower fails to obtain Lender’s prior written consent to (A) any
voluntary transfer of any Individual Property or (B) direct or indirect transfer
in Borrower, in each case as required by the terms of the Loan Documents.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgages or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (B) the Debt shall be fully recourse to Borrower in the event of:
(i) Borrower or Operating Lessee filing a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (ii)
Borrower or Operating Lessee filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, unless there are no legitimate grounds for contesting such
petition (in which case an answer consenting otherwise acquiescing in or joining
in any involuntary petition will not cause recourse liability under this Section
9.4), or soliciting or causing to be solicited petitioning creditors for any
involuntary petition from any Person; (iii) Borrower or Operating Lessee
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for Borrower or Operating Lessee
or any portion of any Individual Property; or (iv) Borrower or Operating Lessee
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability generally to pay its debts
as they become due.

 

Section 9.5. Matters Concerning Manager. If (a) Manager shall become bankrupt or
insolvent, or (b) a material default by Manager occurs under the Management
Agreement beyond any applicable grace and cure periods, Borrower shall, at the
request of Lender, terminate the Management Agreement and replace the Manager
with a Qualified Manager pursuant to a Replacement Management Agreement, it
being understood and agreed that the management fee for such replacement manager
shall not exceed then prevailing market rates.

 

-89-



--------------------------------------------------------------------------------

Section 9.6. Matters Concerning Franchisor. If (a) Franchisor shall become
bankrupt or insolvent, or (b) a material default occurs under the Franchise
Agreement beyond any applicable grace and cure periods, Borrower shall, at the
request of Lender, terminate the Franchise Agreement and replace the Franchisor
with a Qualified Franchisor pursuant to a Replacement Franchise Agreement, it
being understood and agreed that the franchise fee for such replacement
franchisor shall not exceed then prevailing market rates.

 

Section 9.7. Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrower shall not be responsible for
any fees or any other initial or ongoing costs relating to or arising under the
Servicing Agreement.

 

X. MISCELLANEOUS

 

Section 10.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

 

Section 10.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever this
Agreement expressly provides that Lender may not withhold its consent or its
approval of an arrangement or term, such provisions shall also be deemed to
prohibit Lender from delaying or conditioning such consent or approval.

 

Section 10.3. Governing Law. (A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE

 

-90-



--------------------------------------------------------------------------------

STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE
APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW
YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

 

HOGAN & HARTSON L.L.P.

875 THIRD AVENUE

NEW YORK, NEW YORK 10022

ATTN: ALAN SCHACTER

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF

 

-91-



--------------------------------------------------------------------------------

ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND
FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW
YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE
PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE
SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK,
NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

Section 10.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

Section 10.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

 

Section 10.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a notice to the other parties hereto in the manner provided for in
this Section 10.6):

 

            If to Lender:    JPMorgan Chase Bank      c/o ARCap Servicing, Inc.
     5605 N. MacArthur Blvd. Suite 950      Irving, Texas 75038      Attention:
Clyde Greenhouse – Director of Administration      Facsimile No.: (972) 580-3888

 

-92-



--------------------------------------------------------------------------------

            with a copy to:    Cadwalader, Wickersham & Taft LLP      100 Maiden
Lane      New York, New York 10038      Attention: William P. McInerney, Esq.  
   Facsimile No. (212) 504-6666             If to Borrower:    Highland
Hospitality Corporation      8405 Greensboro Drive, Suite 500      McLean,
Virginia 22102      Attention: General Counsel      Facsimile No. (703) 336-4910
            With a copy to:    Highland Hospitality Corporation     
8405 Greensboro Drive, Suite 500      McLean, Virginia 22102      Attention:
Chief Financial Officer      Facsimile No. (703) 336-4905

 

A notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; or in the case of expedited prepaid delivery and telecopy,
upon the first attempted delivery on a Business Day; or in the case of telecopy,
upon sender’s receipt of a machine-generated confirmation of successful
transmission after advice by telephone to recipient that a telecopy notice is
forthcoming.

 

Section 10.7. Trial by Jury.

 

LENDER AND BORROWER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. THE PARTIES ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER
PARTY.

 

Section 10.8. Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 10.9. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

- 93 -



--------------------------------------------------------------------------------

Section 10.10. Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11. Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

 

Section 10.12. Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

 

Section 10.13. Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of notice from
Lender for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees and disbursements) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and, except as otherwise set forth in Section 9.1 hereof, the
consummation of the transactions contemplated hereby and thereby and all the
costs of furnishing all opinions by counsel for Borrower (including without
limitation any opinions requested by Lender as to any legal matters arising
under this Agreement or the other Loan Documents with respect to the
Properties); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) except as otherwise expressly
provided in this Agreement, Lender’s ongoing performance and compliance with all
agreements and conditions contained in this Agreement and the other Loan

 

- 94 -



--------------------------------------------------------------------------------

Documents on its part to be performed or complied with after the Closing Date;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters requested by Lender; (v)
securing Borrower’s compliance with any requests made pursuant to the provisions
of this Agreement; (vi) the filing and recording fees and expenses, Title
Insurance and reasonable fees and expenses of counsel for providing to Lender
all required legal opinions, and other similar expenses reasonably incurred in
creating and perfecting the Liens in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, either
in response to third party claims or in prosecuting or defending any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, the Properties, or any other
security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Properties or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender. Any
cost and expenses due and payable to Lender may be paid from any amounts in the
Lockbox Account.

 

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

 

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency (after
the Loan has been included in a Securitization) in connection with any Rating
Agency review of the Loan, the Loan Documents or any transaction contemplated
thereby or any consent, approval, waiver or confirmation obtained from such
Rating Agency pursuant to the terms and conditions of this Agreement or any
other Loan Document and the Lender shall be entitled to require payment of such
fees and expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.

 

Section 10.14. Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

- 95 -



--------------------------------------------------------------------------------

Section 10.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.16. No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Properties other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 10.17. Publicity. Except as may be required by applicable Legal
Requirements, all news releases, publicity or advertising by Borrower or its
Affiliates through any media intended to reach the general public which refers
to the Loan Documents or the financing evidenced by the Loan Documents, to
Lender, JPMorgan, or any of their Affiliates shall be subject to the prior
approval of Lender.

 

Section 10.18. Cross-Default; Cross-Collateralization; Waiver of Marshalling of
Assets. (a) Borrower acknowledges that Lender has made the Loan to Borrower upon
the security of its collective interest in the Properties and in reliance upon
the aggregate of the Properties taken together being of greater value as
collateral security than the sum of each Individual Property taken separately.
Borrower agrees that the Mortgages are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any of the
Mortgages shall constitute an Event of Default under each of the other Mortgages
which secure the Note; (ii) an Event of Default under the Note or this Loan
Agreement shall constitute an Event of Default under each Mortgage; (iii) each
Mortgage shall constitute security for the Note as if a single blanket lien were
placed on all of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.

 

- 96 -



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners and others with interests in Borrower, and of the
Properties, or to a sale in inverse order of alienation in the event of
foreclosure of all or any of the Mortgages, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever. In addition,
Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Mortgages, any equitable right otherwise
available to Borrower which would require the separate sale of the Properties or
require Lender to exhaust its remedies against any Individual Property or any
combination of the Properties before proceeding against any other Individual
Property or combination of Properties; and further in the event of such
foreclosure Borrower does hereby expressly consent to and authorize, at the
option of Lender, the foreclosure and sale either separately or together of any
combination of the Properties.

 

Section 10.19. Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

 

Section 10.20. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Loan Agreement and any of the other
Loan Documents, the provisions of this Loan Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.21. Brokers and Financial Advisors. Each of Lender and Borrower
hereby represents that it has dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement. Each of Lender and Borrower hereby
agrees to indemnify, defend and hold the other harmless from and against any and
all claims, liabilities, costs and expenses of any kind (including reasonable
attorneys’ fees and expenses) in any way relating to or arising from a

 

- 97 -



--------------------------------------------------------------------------------

claim by any Person that such Person acted on behalf of Borrower or Lender, as
the case may be, in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

 

Section 10.22. Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
that certain Loan Commitment dated June 24, 2004 (as amended) between Borrower
and Lender are superseded by the terms of this Agreement and the other Loan
Documents.

 

Section 10.23. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

 

[NO FURTHER TEXT ON THIS PAGE]

 

- 98 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

HH FP PORTFOLIO LLC, a Delaware

limited liability company

By:

 

/s/ Tracy M.J. Colden

--------------------------------------------------------------------------------

Name:   Tracy M.J. Colden Title:   Vice President

JPMORGAN CHASE BANK, a New York

banking corporation

By:

 

/s/ Thomas Cosenza

--------------------------------------------------------------------------------

Name:   Thomas M. Cosenza Title:   Vice President

 



--------------------------------------------------------------------------------

SCHEDULE I

 

(Release Amounts)

 

Property Name

--------------------------------------------------------------------------------

  

Location

--------------------------------------------------------------------------------

   Mortgage Release Amounts


--------------------------------------------------------------------------------

Crowne Plaza Ravinia    Atlanta, GA    $ 37,680,000 Hilton Parsippany   
Parsippany, NJ    $ 44,500,000 Hyatt - Wind Watch    Hauppauge, NY    $
29,350,000 Tremont - Boston    Boston, MA    $ 23,470,000          

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          $ 135,000,000

 

SCH. I-1



--------------------------------------------------------------------------------

SCHEDULE II

 

(Rent Roll)

 

Property Name

--------------------------------------------------------------------------------

 

Lease

--------------------------------------------------------------------------------

Crowne Plaza Ravinia   LaGrotta at Ravinia, Inc. Hilton Parsippany   Ruth’s
Chris Steakhouse #35, L.P. Tremont - Boston   The Boston LECO Corp. d/b/a NYC
Jukebox Tremont – Boston   Ladco Management Company Inc. Management Agreement
Tremont - Boston   Boston Ballroom Corporation

 

SCH. II-1



--------------------------------------------------------------------------------

SCHEDULE III

 

(Required Repairs–Deadlines For Completion)

 

SCH. III-1



--------------------------------------------------------------------------------

SCHEDULE IV

 

(Organizational Structure)

 

HIGHLAND HOSPITALITY L.P.,

a Delaware limited partnership

        100%

100%

     

HHC TRS HOLDING

CORPORATION,

a Maryland corporation

        100%

HH FP Portfolio Holding LLC,

a Delaware limited liability

company

     

HHC TRS FP

Portfolio Holding LLC,

a Delaware limited liability

company

100%

      100%

HH FP Portfolio LLC,

a Delaware limited liability

company

     

HHC TRS FP Portfolio LLC,

a Delaware limited liability

company

 

SCH. IV-1



--------------------------------------------------------------------------------

SCHEDULE V

 

(Environmental Reports)

 

Ravinia – (a) Environmental Site Assessment dated July 16, 2004 prepared by
Jones, Hill, McFarland & Ellis and (b) Building Exterior Report dated June 15,
2004 prepared by Williamson & Associates, Inc.

 

Parsippany – Environmental Site Assessment dated July 16, 2004 prepared by
Jones, Hill, McFarland & Ellis.

 

Wind Watch – (a) Environmental Site Assessment dated July 16, 2004 prepared by
Jones, Hill, McFarland & Ellis and (b) Building Exterior Report dated June 17,
2004 prepared by Williamson & Associates, Inc.

 

Tremont – Environmental Site Assessment dated July 16, 2004 prepared by Jones,
Hill, McFarland & Ellis.

 

SCH. V-1



--------------------------------------------------------------------------------

SCHEDULE VI

 

(Franchise Agreements)

 

SCH. VI-1



--------------------------------------------------------------------------------

SCHEDULE VII

 

(Management Agreements)

 

1. Ravinia – Management Agreement, dated July 20, 2004, by and between HHC TRS
FP Portfolio LLC and Crestline Hotels & Resorts, Inc.

 

2. Parsippany – Management Agreement, dated August 16, 2004, by and between HHC
TRS FP Portfolio LLC and Crestline Hotels & Resorts, Inc.

 

3. Tremont – Management Agreement, dated August 17, 2004, by and between HHC TRS
FP Portfolio LLC and Crestline Hotels & Resorts, Inc.

 

SCH. VII-1



--------------------------------------------------------------------------------

SCHEDULE VIII

 

(Out Parcel)

 

“Release Parcel” shall mean those certain parcels identified as “Office Parcel
1” and “Office Parcel 2” as separately described and plotted on the Survey of
the Individual Property located in Haupaugge, New York.

 

SCH. VIII-1



--------------------------------------------------------------------------------

SCHEDULE IX

 

(Liquor Licenses)

 

SCH. IX-1



--------------------------------------------------------------------------------

SCHEDULE X

 

(Assignments of Management Agreements)

 

Assignment of Management Agreement and Subordination of Management Fees by
Borrower and Operating Lessee to Lender and consented and agreed to by Crestline
Hotels & Resorts, Inc., a Delaware corporation.

 

Assignment of Management Agreement by Borrower and Operating Lessee to Lender
and consented and agreed to by Hyatt Corporation, a Delaware corporation.

 

[Consent to Collateral Assignment and Subordination, Non-Disturbance and
Attornment Agreement] by Borrower and Operating Lessee to Lender and consented
and agreed to by Marriott International, Inc., a Delaware corporation.

 

SCH. X-1



--------------------------------------------------------------------------------

SCHEDULE XI

 

(Lockbox Agreements)

 

Three-Party Springing Blocked Account Service Agreement among Borrower,
Operating Lessee, Lender, and Fleet National Bank.

 

[Lockbox Agreement] among Borrower, Operating Lessee, Lender, and [Bank of
America, N.A.]

 

[Lockbox Agreement] among Borrower, Operating Lessee, Lender, and [JPMorgan
Chase Bank]

 

SCH. XI-1



--------------------------------------------------------------------------------

SCHEDULE XII

 

(Physical Conditions Reports)

 

Ravinia – Property Condition Assessment dated July 16, 2004 prepared by Jones,
Hill, McFarland & Ellis.

 

Parsippany – Property Condition Assessment dated July 15, 2004 prepared by
Jones, Hill, McFarland & Ellis.

 

Wind Watch – Property Condition Assessment dated July 16, 2004 prepared by
Jones, Hill, McFarland & Ellis.

 

Tremont – Property Condition Assessment dated July 16, 2004 prepared by Jones,
Hill, McFarland & Ellis.

 

SCH. XII-1